 

Exhibit 10.23

 

SHARE EXCHANGE AGREEMENT

 

Dated

 

November 2, 2018

 

by and among

 

Kaixin Auto Group, a Cayman Islands exempted company (the “Company”),

 

Renren Inc., a Cayman Islands exempted company (the “Seller”),

 

and

 

CM Seven Star Acquisition Corporation, a Cayman Islands exempted company (the
“Purchaser”).

 

 

i

 



 



TABLE OF CONTENTS               Page         ARTICLE I DEFINITIONS   2        
ARTICLE II SHARE EXCHANGE 11         2.1 Share Purchase   11         2.2
Conversion of Company Options 11         2.3 Closing; Closing Date   12        
2.4 Board of Directors   12         2.5 Cancellation of Treasury Shares 12      
  2.6 Taking of Necessary Action; Further Action 12         ARTICLE III
CONSIDERATION   13         3.1 Closing Payment Shares   13         3.2 Payment
of Closing Payment Shares 13         3.3 Escrow   13         3.4 Earnout Payment
  14         3.5 Determination of Earnout Payment 17         3.6 Dispute
Resolution Procedure 18         3.7 Future Operations   19         ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE WARRANTORS 20          4.1 Corporate
Existence and Power 20         4.2 Authorization   21         4.3 Governmental
Authorization   21         4.4 Non-Contravention   21         4.5 Capitalization
  21         4.6 Memorandum and Articles of Association 22



 



ii

 

  



4.7 Corporate Records 22       4.8 Assumed Names 22       4.9 Subsidiaries 22  
    4.10 Consents 23       4.11 Financial Statements 23       4.12 Books and
Records 24       4.13 Absence of Certain Changes 25       4.14 Properties; Title
to the Company Parties’ Assets 27       4.15 Litigation 27       4.16 Contracts
28       4.17 Licenses and Permits 30       4.18 Compliance with Laws 30      
4.19 Intellectual Property 30       4.20 Accounts Receivable and Payable; Loans
31       4.21 Pre-payments 31       4.22 Employees 31       4.23 Employment
Matters 32       4.24 Withholding 32       4.25 Employee Benefits and
Compensation 33       4.26 Real Property 33       4.27 Accounts 33       4.28
Tax Matters 34       4.29 Environmental Laws 34       4.30 Finders’ Fees 34    
  4.31 Powers of Attorney and Suretyships 35





 



iii

 



 



4.32 Directors and Officers 35       4.33 Certain Business Practices 35      
4.34 VIE Contracts 36       4.35 Not an Investment Company 36       4.36
Transitional Agreements 36       4.37 SAFE Registrations 37       ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER 37       5.1 Corporate Existence and
Power 37       5.2 Corporate Authorization 37       5.3 Governmental
Authorization 38       5.4 Non-Contravention 38       5.5 Finders’ Fees 38      
5.6 Issuance of Shares 38       5.7 Capitalization 38       5.8 Memorandum and
Articles 39       5.9 Information Supplied 39       5.10 Trust Fund 39      
5.11 Listing 40       5.12 Board Approval 40       5.13 Purchaser SEC Documents
and Financial Statements 40       5.14 Certain Business Practices 42      
ARTICLE VI COVENANTS OF THE COMPANY AND PURCHASER PENDING CLOSING 43       6.1
Conduct of Business 43       6.2 Access to Information 47       6.3 Notices of
Certain Events 47

  



iv

 

 



6.4 Annual and Interim Financial Statements 47       6.5 SEC Filings 48      
6.6 Financial Information 50       6.7 Trust Account 50       6.8 Employees of
the Company and the Manager 51       6.9 Trust Extension 51       ARTICLE VII
COVENANTS OF THE COMPANY 51       7.1 Reporting and Compliance with Laws 51    
  7.2 Reasonable Efforts to Obtain Consents 51       7.3 Share Pledge
Registration 51       7.4 Dealership and After Sale Agreements Amendments 52    
  7.5 Licenses of Qianxiang Changda 52       ARTICLE VIII COVENANTS OF ALL
PARTIES HERETO 52       8.1 Reasonable Best Efforts; Further Assurances 52      
8.2 Tax Matters 52       8.3 Settlement of Purchaser Liabilities 53       8.4
Compliance with SPAC Agreements 53       8.5 Confidentiality 53       8.6
Directors’ and Officers’ Tail Policy 54       ARTICLE IX CONDITIONS TO CLOSING
54       9.1 Condition to the Obligations of the Parties 54       9.2 Conditions
to Obligations of Purchaser 54       9.3 Conditions to Obligations of the
Company and the Seller 56       ARTICLE X INDEMNIFICATION 57       10.1
Indemnification of Purchaser 57

  



v

 

 



10.2 Payment by the Escrow Agent 58       10.3 Limitations and General
Indemnification Provisions: 59       10.4 Procedure 60       10.5 Insurance 61  
    10.6 Survival of Representations, Warranties and Covenants 62       10.7
Exclusive Remedy 62       ARTICLE XI DISPUTE RESOLUTION 62       11.1
Arbitration 62       11.2 Waiver of Jury Trial; Exemplary Damages 63      
ARTICLE XII TERMINATION 64       12.1 Termination Without Default 64       12.2
Termination Upon Default 64       12.3 Effect of Termination 65       ARTICLE
XIII MISCELLANEOUS 65       13.1 Notices 65       13.2 Amendments; No Waivers;
Remedies 66       13.3 Arm’s length bargaining; no presumption against drafter
67       13.4 Publicity 67       13.5 Expenses 67       13.6 No Assignment or
Delegation 67       13.7 Governing Law 67       13.8 Counterparts; facsimile
signatures 67       13.9 Entire Agreement 67       13.10 Severability 68      
13.11 Construction of certain terms and references; captions 68

 



vi

 

  



13.12 Further Assurances 69     13.13 Third Party Beneficiaries 69     13.14
Waiver 69     13.15 Non-Recourse 70



 



vii

 



 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of November 2, 2018
(the “Signing Date”), by and among Kaixin Auto Group, a Cayman Islands exempted
company (the “Company”), Renren Inc., (the “Seller”), and CM Seven Star
Acquisition Corporation, a Cayman Islands exempted company (the “Purchaser”).
The Company, the Seller and the Purchaser are sometimes referred to herein
individually as a “party” and, collectively, as the “parties”.

 

W I T N E S S E T H:

 

A.The Seller owns 100% of the issued and outstanding shares in or of the
Company;

 

B.The Company is a holding company for Jet Sound Hong Kong Company Limited, a
Hong Kong registered company (“HK Holdings”), which in turn owns 100% of the
issued and outstanding equity interests in each of Shanghai Renren Auto
Technology Group Co., Ltd, a Wholly Foreign-Owned Enterprise registered in
Shanghai, China (“SWFOE”), and Beijing Jiexun Shiji Technology Development Co.,
Ltd, a Wholly Foreign-Owned Enterprise registered in Beijing, China (“BWFOE”
and, together with SWFOE, the “WFOEs”);

 

C.Both (i) Shanghai Jieying Auto Retail Co., Ltd, a registered company in
Shanghai China (“China Dealer”), and China Dealer’s shareholders, both of which
are located in China (the “China Dealer Shareholders”) and (ii) Shanghai
Qianxiang Changda Internet Information Technology Development Co., Ltd
(“Qianxiang Changda”), and Qianxiang Changda’s shareholders, both of which are
located in China (the “Qianxiang Changda Shareholders”), have entered into VIE
Contracts with SWFOE pursuant to which the profits of China Dealer and Qianxiang
Changda are paid to SWFOE, and in connection with entering into such VIE
Contracts, the China Dealer and Qianxiang Changda are both contractually
controlled by SWFOE;

 

D.The Company is primarily in the business of (i) owning and operating car
dealerships in China through its various Subsidiaries; (ii) offering value added
services, including insurance, extended warranties and after sales services to
its customers through its various Subsidiaries; (iii) developing, maintaining
and operating technologies that support its operating platforms (including a
mobile application used to browse for cars and purchase value added services,
big data analytics for procurement and operational management and an auto
dealership SaaS platform to enhance the management and operations of its car
dealerships through its various Subsidiaries; and (iv) provision of financing
channels to customers and other in-network dealers through partnerships with one
or more financial institutions through its various Subsidiaries (the
“Business”);

 

E.The Purchaser is a blank check company formed for the sole purpose of entering
into a share exchange, asset acquisition, share purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities;

 

 1

 

 



F.The Seller desires to sell to the Purchaser, and the Purchaser desires to
purchase from the Seller, all of the issued and outstanding shares in the
Company in exchange for the Closing Payment Shares, subject to the terms and
conditions set forth herein (“Share Purchase”);

 

G.Certain capitalized terms used herein are defined in ARTICLE I hereof;

 

In consideration of the premises set forth above, which are incorporated in this
Agreement as if fully set forth below, and the representations, warranties,
covenants and agreements contained in this Agreement, and intending to be
legally bound hereby the parties accordingly agree as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms, as used herein, have the following meanings:

 

1.1       “2019 Audited Financial Statements” means the Purchaser’s audited
consolidated financial statements as of and for the year ended December 31,
2019.

 

1.2       “AIC” means the Administration for Industry and Commerce.

 

1.3       “Accrued Dividends” means any dividends or distributions paid or
otherwise accruing to the Escrow Shares during the time such Escrow Shares are
held in the Escrow Account, as of the relevant date.

 

1.4       “Action” means any legal action, suit, claim, investigation, hearing
or proceeding, including any audit, claim or assessment for Taxes or otherwise.

 

1.5       “Additional Agreements” mean the Escrow Agreement, the Investor Rights
Agreement and the Transitional Agreements.

 

1.6       “Adjusted EBITDA” for a given period means the Company’s net income
(loss), after adding back (i) the fair value change of contingent consideration,
(ii) the amount of share-based compensation expense, (iii) interest expense,
(iv) the amount of income tax expense, and (v) the amount of depreciation, as
derived from the Company’s audited or unaudited (as applicable) consolidated
financial statements for the relevant period, calculated in a manner consistent
with the Company’s past practices using the accounting methods, procedures and
provisions reflected in the Financial Statements except as otherwise mutually
agreement by Purchaser and Seller in writing. Adjusted EBITDA shall be subject
to adjustment as provided in Section 3.7(b) and will be calculated in RMB and
for purposes of Section 3.4 the foreign exchange rate between US$ and RMB will
be fixed at the exchange rate used in the production of the Company’s
consolidated financial statements for the applicable period.

 

 2

 

 



1.7       “Affiliate” means, with respect to any Person, any other Person
directly or indirectly Controlling, Controlled by, or under common Control with
such Person, provided that for purposes of this Agreement, the Company and its
Subsidiaries shall not be considered Affiliates of the Purchaser or Purchaser’s
Affiliates unless and except to the extent expressly provided herein.

 

1.8       “After Sale Partners” means natural persons party to the various After
Sale Agreements.

 

1.9       “After Sale Centers” means the Business’ after-sales service centers
operated by special purpose holding companies in which Zhoushuo possesses a
majority ownership and voting control.

 

1.10     “After Sale Agreements” means the equity purchase agreements between
the Zhoushuo and certain After Sale Partners, in relation to the After Sale
Partners.

 

1.11     “Authority” means any governmental, regulatory or administrative body,
agency or authority, any court or judicial authority, any arbitrator, or any
public, private or industry regulatory authority, whether international,
national, federal, state, or local.

 

1.12     “Books and Records” means all books and records, ledgers, employee
records, customer lists, files, correspondence, and other records of every kind
(whether written, electronic, or otherwise embodied) owned or used by a Person
or in which a Person’s assets, the business or its transactions are otherwise
reflected, other than share books and minute books.

 

1.13     “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which commercial banking institutions in New York, Beijing or Hong
Kong are authorized to close for business.

 

1.14     “China” or “PRC” means the People’s Republic of China, excluding for
the purposes of this Agreement the Hong Kong Special Administrative Region,
Macao Special Administrative Region and Taiwan.

 

1.15     “Closing Payment Shares” means, in the aggregate, 47,784,300 Purchaser
Ordinary Shares to be issued to the Seller on the Closing Date, in accordance
with Section 3.1.

 

1.16     “Code” means the Internal Revenue Code of 1986, as amended.

 

1.17     “Company Disclosure Schedule” means the Company Disclosure Schedule
dated as of a date on or prior to the initial filing date of the Proxy Statement
with the SEC, which for purposes of this Agreement shall be treated as being
dated as the date of this Agreement and delivered to the Company at the time of
execution hereof, which shall be deemed for all purposes to be part of the
representations and warranties made hereunder.

 

1.18     “Company Form F-1” means the Registration Statement on Form F-1
confidentially submitted by the Company to the United States Securities and
Exchange Commission on May 31, 2018.

 

 3

 

 



1.19     “Company Material Adverse Effect” means any event occurrence, fact,
condition, change or effect that has had, or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect upon (a) the
Business, the assets, Liabilities, results of operations or condition (financial
or otherwise), of the Company and its Subsidiaries, taken as a whole, whether or
not arising from transactions in the ordinary course of business, or (b) the
ability of the Company or any of its Subsidiaries to consummate the transactions
contemplated by this Agreement or the Additional Agreements to which it is party
or bound or to perform its obligations hereunder or thereunder, whether or not
arising from transactions in the ordinary course of business; provided, however,
that “Company Material Adverse Effect” shall not include any event, occurrence,
fact, condition, change or effect, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof and any decline in the price of any security or any market
index or any change in prevailing interest rates; (iv) acts of war (whether or
not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any action required or permitted by this Agreement or any action
taken (or omitted to be taken) with the written consent of or at the written
request of Purchaser; (vi) any changes in applicable Laws or accounting rules
(including U.S. GAAP) or the enforcement, implementation or interpretation
thereof; (vii) the announcement, pendency or completion of the transactions
contemplated by this Agreement, including losses or threatened losses of
employees, customers, suppliers, distributors or others having relationships
with the Company; (viii) any natural or man-made disaster or acts of God; or
(ix) any failure by the Company to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded).

 

1.20    “Company Ordinary Shares” means the ordinary shares of the Company, par
value US$0.0001 per share.

 

1.21     “Contracts” means all contracts, agreements, leases (including
equipment leases, car leases and capital leases), licenses, commitments, client
contracts, statements of work (SOWs), sales and purchase orders and similar
instruments, oral or written, to which the Company and/or any of its
Subsidiaries is a party or by which any of its respective assets are bound,
including any entered into by the Company and/or any of its Subsidiaries in
compliance with Section 8.1 after the Signing Date and prior to the Closing, and
all rights and benefits thereunder, including all rights and benefits thereunder
with respect to all cash and other property of third parties under the Company’s
and/or any of its Subsidiaries’ dominion or control.

 

1.22     “Control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract, or
otherwise. “Controlled”, “Controlling” and “under common Control with” have
correlative meanings. Without limiting the foregoing, a Person (the “Controlled
Person”) shall be deemed Controlled by (a) any other Person (the “10% Owner”)
(i) owning beneficially, as meant in Rule 13d-3 under the Exchange Act,
securities entitling such Person to cast 10% or more of the votes for election
of directors or equivalent governing authority of the Controlled Person or (ii)
entitled to be allocated or receive 10% or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.

 

 4

 

 



1.23     “Dealer Partners” means natural persons who are party to the various
Dealership Agreements.

 

1.24     “Dealerships” means the Business’ dealership business operated by
special purpose holding companies in which the China Dealer possess a majority
ownership and voting control.

 

1.25     “Dealership Agreements” means the equity purchase agreements between
the China Dealer and certain Dealer Partners, in relation to the Dealerships.

 

1.26     “Deferred Underwriting Amount” means the portion of the underwriting
discounts and commissions held in the Trust Account, which the underwriters of
the IPO are entitled to receive upon the Closing in accordance with the Trust
Agreement.

 

1.27     “Dispute Resolution Notice Date” means the date that the Purchaser or
the Seller receives notice from the other party that such other party has
elected to resolve a dispute pursuant to Section 3.6 using the Dispute
Resolution Procedure.

 

1.28    “Dispute Resolution Procedure” means the dispute resolution procedure
set forth in Section 3.6.

 

1.29     “Earnout Period” means the year ended December 31, 2019 or December 31,
2020 (as applicable).

 

1.30     “Environmental Laws” means all applicable Laws concerning health,
safety or matters related to pollution or the protection of the environment.

 

1.31     “Escrow Agent” means an escrow agent to be determined by the parties in
its capacity as the escrow agent under the Escrow Agreement or any other escrow
agent agreed to by the Purchaser and the Company prior to the Closing.

 

1.32     “Escrow Account” means a segregated escrow account established under
the Escrow Agreement for the purposes of holding any Accrued Dividends with
respect to the Escrow Shares, and any other Escrow Property.

 

1.33     “Escrow Agreement” means the agreement to be entered into on or before
Closing between the Seller and the Purchaser with respect to the Escrow Shares,
in form and substance reasonably acceptable to the Company, the Seller and the
Purchaser.

 

1.34     “Escrow Property” means, at any given time, the securities and other
property held by the Escrow Agent in the Escrow Account in accordance with the
terms and conditions of this Agreement and the Escrow Agreement, giving effect
to any disbursements or payments from the Escrow Account.

 

 5

 

 



1.35     “Escrow Shares” means, in the aggregate, 22,800,000 Purchaser Ordinary
Shares, issuable to the Seller and withheld from the Closing Payment pursuant to
Section 3.1.

 

1.36     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.37     “Fraud Claim” means any claim, to the extent based on fraud or on an
action constituting a material breach of this Agreement taken intentionally by a
Warrantor with the actual knowledge that such action was a breach of this
Agreement, including the making of a false representation by Warrantor hereunder
with the actual knowledge that such representation was false, with the intention
by Warrantor to induce reliance on such action and upon which Purchaser did in
fact rely, resulting in the claimed Losses.

 

1.38     “Gross Revenue” means gross revenue based on the 2019 Audited Financial
Statements. Gross Revenues shall be subject to adjustment as provided in Section
3.7(b).

 

1.39     “Hazardous Material” means any material, emission, chemical, substance
or waste that has been designated pursuant to any applicable Environmental Law
to be radioactive, toxic, hazardous, a pollutant or a contaminant.

 

1.40     “Hazardous Material Activity” means the recycling, storage, use,
treatment, manufacture, removal, remediation, release, exposure of others to,
sale, including, any required labeling, payment of waste fees or charges
(including so-called e-waste fees) and compliance with any recycling, product
take-back or product content requirements.

 

1.41     “Indemnifying Party” means the Seller.

 

1.42     “Independent Expert” means a mutually acceptable independent (i.e., no
prior material business relationship with any party for the prior three (3)
years) accounting firm recognized internationally (which appointment will be
made no later than ten (10) days after the Dispute Resolution Notice Date);
provided, that if the Independent Expert does not accept its appointment or if
the Purchaser and the Seller cannot agree on the Independent Expert, in either
case within twenty (20) days after the Dispute Resolution Notice Date, either
the Purchaser or the Seller may require, by written notice to the other, that
the Independent Expert be selected by the New York City Regional Office of the
American Arbitration Association in accordance with the procedures of the
American Arbitration Association. The parties agree that the Independent Expert
will be deemed to be independent even though a party or its Affiliates may, in
the future, designate the Independent Expert to resolve disputes of the types
covered by Section 3.6.

 

1.43     “Investor Rights Agreement” means the agreement to be entered into on
or before Closing between the Seller and the Purchaser and others with respect
to certain lock-up arrangements in respect of the Seller, registration rights
granted by the Purchaser in favor of the Seller, certain voting arrangements
relating to the Purchaser.

 

1.44     “IPO” means the initial public offering of Purchaser pursuant to a
prospectus dated October 25, 2017.

 

 6

 

 



1.45     “Indebtedness” means with respect to any Person, (a) all obligations of
such Person for borrowed money, or with respect to deposits or advances of any
kind (including amounts by reason of overdrafts and amounts owed by reason of
letter of credit reimbursement agreements) including with respect thereto, all
interests, fees and costs, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
accounts payable to creditors for goods and services incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien or security interest on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all obligations of such Person under leases required to be accounted for as
capital leases under U.S. GAAP, (g) all guarantees by such Person and (h) any
agreement to incur any of the same.

 

1.46     “Intellectual Property” means any trademark, service mark, trade name,
domain name, invention, patent, trade secret, trade dress, know-how, copyright,
rights in software programs, data bases, and any other type of proprietary
intellectual property right, and all registrations or applications thereof.

 

1.47     “Inventory” is defined in Article 9-102(a)(48) of the UCC.

 

1.48     “Kaixin Auto Group 2018 Equity Incentive Plan” means the Kaixin Auto
Group 2018 Equity Incentive Plan, adopted on January 31, 2018 and most recently
amended on August 2, 2018, whereby 190,000,000 Company Ordinary Shares were
available for the grant of incentive share options, nonqualified share options,
restricted shares, and restricted share units to directors, officers, employees,
and consultants. As of the date of this Agreement, the Company has issued
36,461,500 options to purchase the Company Ordinary Shares to certain of its
directors, officers and employees.

 

1.49     “Law” means any domestic or foreign, federal, state, municipality or
local law, constitution, statute, ordinance, principle of common law, code, act,
treaty or order of general applicability of any applicable Authority, including
rules and regulations promulgated thereunder.

 

1.50     “Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax Liabilities due or to
become due.

 

1.51     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
and any conditional sale or voting agreement or proxy, including any agreement
to give any of the foregoing.

 

1.52     “Master Transactional Agreement” means the agreement to be entered into
by the Seller and the Company, the substantially agreed form of which is
attached as Exhibit A hereto (for the avoidance of doubt the schedules to the
Master Transactional Agreement are to be provided and agreed).

 

 7

 

 



1.53     “Order” means any decree, order, judgment, writ, award, injunction,
rule or consent of or by an Authority.

 

1.54     “Payment Offset” means, as of any date, the then-current amount of (i)
any amounts payable to Purchaser from the Escrow Account under a Final
Resolution that have not yet been paid and (ii) any Claim Amount which would be
payable to Purchaser from the Escrow Account under any valid Claim Notice
delivered in accordance with ARTICLE X with respect to Claims that remain
pending and are not yet subject to a Final Resolution. For the avoidance of
doubt, “Payment Offset” shall include amounts payable, or which would be
payable, to Purchaser from the Escrow Account in respect of Special Indemnity
Claims, subject to the terms and conditions of this Agreement, including (in
particular) the first sentence of this definition.

 

1.55     “Permitted Liens” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Purchaser; (ii) mechanics’,
carriers’, workers’, repairers’ and similar statutory Liens arising or incurred
in the ordinary course of business for amounts (A) that are not delinquent, (B)
that are not material to the business, operations and financial condition of the
Company and/ or any of its Subsidiaries so encumbered, either individually or in
the aggregate, and (C) not resulting from a breach, default or violation by the
Company and/or any of its Subsidiaries of any Contract or Law, and (iii) liens
for Taxes not yet due and payable or which are being contested in good faith by
appropriate proceedings (and for which adequate accruals or reserves have been
established on the Financial Statements) and (iv) any Liens set forth on
Schedule 1.55.

 

1.56     “Person” means an individual, corporation, partnership (including a
general partnership, limited partnership or limited liability partnership),
limited liability company, association, trust or other entity or organization,
including a government, domestic or foreign, or political subdivision thereof,
or an agency or instrumentality thereof.

 

1.57     “Purchaser Material Adverse Effect” means any event occurrence, fact,
condition, change or effect that has had, or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect upon (a) the
Business, the assets, Liabilities, results of operations or condition (financial
or otherwise) of Purchaser, taken as a whole, whether or not arising from
transactions in the ordinary course of business, or (b) the ability of Purchaser
to consummate the transactions contemplated by this Agreement or the Additional
Agreements to which it is party or bound or to perform its obligations hereunder
or thereunder, whether or not arising from transactions in the ordinary course
of business; provided, however, that “Purchaser Material Adverse Effect” shall
not include any event, occurrence, fact, condition, change or effect, directly
or indirectly, arising out of or attributable to: (i) general economic or
political conditions; (ii) conditions generally affecting the industries in
which the Purchaser operates; (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iii) acts of war (whether or not declared), armed hostilities
or terrorism, or the escalation or worsening thereof; (iv) any action required
or permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Seller; (v) any changes in
applicable Laws or accounting rules (including U.S. GAAP) or the enforcement,
implementation or interpretation thereof; (vi) the announcement, pendency or
completion of the transactions contemplated by this Agreement, including losses
or threatened losses of employees, customers, suppliers, distributors or others
having relationships with Seller; or (vii) any natural or man-made disaster or
acts of God.

 

 8

 

 



1.58     “Purchaser Ordinary Shares” means the ordinary shares of Purchaser, par
value US$0.0001 per share.

 

1.59     “Purchaser Share Price” shall mean the average closing trade price of
each Purchaser Ordinary Share (or any successor equity security, including
equity securities of a successor entity issued in exchange for Purchaser
Ordinary Shares) as listed by Nasdaq (or any successor exchange or quotation
system on which such shares are listed or quoted) for the twenty (20) day
trading period ending on the trading day immediately prior to the date of
determination.

 

1.60     “Purchaser Unit” means a unit of the Purchaser comprised of one
Purchaser Ordinary Share, one-half of one Purchaser Warrant and one right to
receive one-tenth (1/10) of one Purchaser Ordinary Share upon the consummation
of the transactions set forth in this Agreement

 

1.61     “Purchaser Warrant” means a redeemable warrant to purchase one
Purchaser Ordinary Share.

 

1.62     “Real Property” means, collectively, all real properties and interests
therein (including the right to use), together with all buildings, fixtures,
trade fixtures, plant and other improvements located thereon or attached
thereto; all rights arising out of use thereof (including air, water, oil and
mineral rights); and all subleases, franchises, licenses, permits, easements and
rights-of-way which are appurtenant thereto.

 

1.63     “Released 2020 Escrow Property” means up to 9,750,000 Escrow Shares
(together with Accrued Dividends relating thereto) to the extent such Escrow
Shares (together with Accrued Dividends relating thereto) are either (i)
disbursed to the Seller pursuant to Section 3.4(c) or (ii) disbursed to the
Seller, prior to any disbursement to the Seller of any Escrow Shares pursuant to
Section 3.4(c), pursuant to Section 3.4(e).

 

1.64     “Released Provisional Indemnification Property” means up to 3,300,000
Escrow Shares (together with Accrued Dividends relating thereto) to the extent
such Escrow Shares are disbursed to the Seller pursuant to Section 3.4(d)(ii).

 

1.65     “RMB” means the legal tender of the PRC.

 

1.66     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

1.67     “SEC” means the Securities and Exchange Commission.

 

1.68     “Securities Act” means the Securities Act of 1933, as amended.

 

 9

 

 



1.69     “Special Indemnity Claims” means any claim brought, based in whole or
in part, under a breach of either or both the Special Tax Indemnity and/ or the
Special Dealer Indemnity.

 

1.70     “Subsidiary” or “Subsidiaries” means with respect to any Person, any
corporation, partnership, association or other business entity of which (i) if a
corporation, a majority of the total voting power of shares entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, association
or other business entity, a majority of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons will be deemed to
have a majority ownership interest in a partnership, association or other
business entity if such Person or Persons will be allocated a majority of
partnership, association or other business entity gains or losses or will be or
control the managing director, managing member, general partner or other
managing Person of such partnership, association or other business entity. A
Subsidiary of a Person will also include any variable interest entity which is
consolidated with such Person under applicable accounting rules. Notwithstanding
anything to the contrary contained herein, China Dealer, Qianxiang Changda and
their Subsidiaries will be deemed to be Subsidiaries of the Company for all
purposes of this Agreement.

 

1.71    “Survival Period” has the meaning set forth in Section 10.7.

 

1.72     “Tangible Personal Property” means all tangible personal property and
interests therein, including machinery, computers and accessories, furniture,
office equipment, communications equipment, automobiles, trucks, forklifts and
other vehicles owned or leased by the Company and other tangible property,
including the items listed on Schedule 4.14.

 

1.73     “Tax(es)” means any federal, state, local or foreign tax, charge, fee,
levy, custom, duty, deficiency, or other assessment of any kind in the nature of
taxes imposed by any Taxing Authority (including any income (net or gross),
gross receipts, profits, windfall profit, sales, use, goods and services, ad
valorem, franchise, license, withholding, employment, social security, workers
compensation, unemployment compensation, employment, payroll, transfer, excise,
import, real property, personal property, intangible property, occupancy,
recording, minimum, alternative minimum, environmental or estimated tax),
together with any interest, penalty, additions to tax or additional amount
imposed with respect thereto.

 

1.74     “Taxing Authority” means the Internal Revenue Service and any other
Authority responsible for the collection, assessment or imposition of any Tax or
the administration of any Law relating to any Tax.

 

1.75     “Tax Return” means any return, information return, declaration, claim
for refund or credit, report or any similar statement relating to Taxes, and any
amendment thereto, including any attached schedule and supporting information,
whether on a separate, consolidated, combined, unitary or other basis, that is
filed or required to be filed with any Taxing Authority in connection with the
determination, assessment, collection or payment of a Tax or the administration
of any Law relating to any Tax.

 



 10

 

 

1.76     “Third Party Claim” means an Action brought by any third party
(including any Authority).

 

1.77     “Transitional Agreements” means the Master Transactional Agreement,
Transitional Non-Competition Agreement and Transitional Services Agreement.

 

1.78     “Transitional Non-Competition Agreement” means the agreement to be
entered into by the Seller and the Company, the substantially agreed form of
which is attached as Exhibit B hereto

 

1.79     “Transitional Services Agreement” means the agreement to be entered
into by the Seller and the Company, the substantially agreed form of which is
attached as Exhibit C hereto (for the avoidance of doubt the schedules to the
Transitional Services Agreement are to be provided and agreed).

 

1.80     “UCC” means the Uniform Commercial Code of the State of New York, or
any corresponding or succeeding provisions of Laws of the State of New York, or
any corresponding or succeeding provisions of Laws, in each case as the same may
have been and hereafter may be adopted, supplemented, modified, amended,
restated or replaced from time to time.

 

1.81     “U.S. GAAP” means U.S. generally accepted accounting principles,
consistently applied.

 

1.82     “VIE Contracts” means certain variable interest entity contracts
between (a) SWFOE, China Dealer and the China Dealer Shareholders and (b) SWFOE,
Qianxiang Changda and the Qianxiang Changda Shareholders.

 

1.83    “Zhoushuo” means Shanghai Zhoushuo Auto Technology Co., a registered
company in Shanghai China.

 





ARTICLE II
SHARE EXCHANGE

 

2.1    Share Purchase. Upon the terms and subject to the conditions set forth in
this Agreement, on the Closing Date, the Seller shall sell, transfer, convey,
assign and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, all of the issued and outstanding Company Ordinary
Shares, being 160,000,000 shares of US$0.0001 par value each (the “Purchased
Shares”) all free and clear of all Liens.

 

2.2    Conversion of Company Options. In accordance with the terms of the Kaixin
Auto Group 2018 Equity Incentive Plan and any related grant agreements
thereunder, as in effect on the date of this Agreement, the Seller and the
Company shall take such action as is reasonably necessary with respect to all
share options to purchase Company Ordinary Shares (“Company Share Options”)
granted under the Kaixin Auto Group 2018 Equity Incentive Plan and outstanding
immediately prior to Closing so that, effective upon the Closing, all Company
Share Options then outstanding and unexercised immediately prior to the Closing
shall be cancelled and thereafter correspond to a certain number of Awards (as
defined in the equity incentive plan of Purchaser to be adopted in accordance
with Section 9.3(h) hereof), or, solely to the extent necessary to comply with
Section 409A of the Code with respect to the replacement of vested Company Share
Options held by US taxpayers, vested Purchaser Ordinary Shares having an
aggregate fair market value equal to the spread value of the vested Company
Share Options being cancelled, pursuant to the consents and related
documentation to be solicited from the relevant holders of the Company Share
Options pursuant to this Section 2.2. The parties hereby agree to undertake
reasonable best efforts to solicit from all holders of such Company Share
Options any consents and related documentation as needed in order to effect the
foregoing. The parties acknowledge that the shares issued or issuable pursuant
to this provision shall count against the total number of Purchaser Ordinary
Shares issuable pursuant to Awards (as defined therein) issuable pursuant to the
equity incentive plan of Purchaser to be adopted in accordance with Section
9.3(h) hereof.

 

 11

 

 



2.3       Closing; Closing Date. Unless this Agreement is earlier terminated in
accordance with ARTICLE XII, the closing of the Share Purchase (the “Closing”)
shall take place at the offices of Simpson Thacher & Bartlett, located at 35/F
ICBC Tower, 3 Garden Road, Hong Kong, at 10:00 a.m. China Standard time, on the
third (3rd) Business Day following satisfaction or waiver (to the extent
permitted by applicable law) of the conditions set forth in ARTICLE IX, or such
earlier date as agreed by the parties in writing. The parties may participate in
the Closing via electronic means. The date on which the Closing actually occurs
is hereinafter referred to as the “Closing Date”.

 

2.4    Board of Directors. Immediately after the Closing, the Purchaser’s board
of directors will consist of five (5) directors. Shareholder Value Fund
(“Sponsor Designee”) shall have the right to designate one (1) director to the
Purchaser’s board of directors to serve for one (1) year following the Closing,
while the Seller shall have the right to designate the remaining four (4)
members of Purchaser’s board of directors for one (1) year following the
Closing. In the event that applicable Laws require Purchaser to appoint
additional members to its board of directors in order to comply with applicable
independence requirements, Sponsor Designee agrees to grant a proxy to Seller
with respect to the vote of all Purchaser Ordinary Shares beneficially owned by
it with respect to the appointment of any such independent director(s) or
director nominee(s). The parties to this Agreement shall enter into an Investor
Rights Agreement, the content of which will include provisions relating to
election of directors nominated by the Sponsor Designee and Seller.

 

2.5       Cancellation of Treasury Shares. At the Closing Date, any Company
Ordinary Shares held in treasury shall be canceled and extinguished without any
conversion thereof or payment therefor.

 

2.6      Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest the Purchaser with full right, title and interest
in, to and under, and/or possession of, all assets, property, rights,
privileges, powers and franchises of the Company or any of its Subsidiaries, the
officers and directors of the Purchaser are fully authorized in the name and on
behalf of the Company or any of its Subsidiaries, to take all lawful action
necessary or desirable to accomplish such purpose or acts, so long as such
action is not inconsistent with this Agreement.

 

 12

 

 



ARTICLE III
CONSIDERATION

 

3.1       Closing Payment Shares.

 

(a)       Subject to and upon the terms and conditions of this Agreement, in
full payment for the Purchased Shares, the Purchaser shall (i) issue to the
Seller the Closing Payment Shares less the Escrow Shares and (ii) issue the
Escrow Shares to the Escrow Agent to be held pursuant to the terms of this
Agreement and the Escrow Agreement. In the event of any conflict between this
Agreement and the Escrow Agreement, this Agreement shall prevail.

 

3.2       Payment of Closing Payment Shares.

 

(a)       No certificates or scrip representing fractional shares of Purchaser
Ordinary Shares will be issued pursuant to the Share Purchase, and such
fractional share interests will not entitle the owner thereof to vote or to any
rights of a shareholder of the Purchaser.

 

(b)       Legend. Each certificate issued pursuant to the Share Purchase to any
holder of Company Ordinary Shares shall bear the legend set forth below, or
legend substantially equivalent thereto, together with any other legends that
may be required by any securities laws at the time of the issuance of the
Purchaser Ordinary Shares:

 

THE ORDINARY SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
AND UNTIL (I) SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION HAS BEEN
REGISTERED UNDER THE ACT OR (II) THE ISSUER OF THE ORDINARY SHARES HAS RECEIVED
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT.

 

3.3       Escrow. The Company and the Seller hereby authorize the Purchaser to
issue the Escrow Shares to the Escrow Agent pursuant to the Escrow Agreement.

 

(a)        Escrow Shares; Accrued Dividends; Voting. The parties agree that
while any Escrow Shares are held by the Escrow Agent, any dividends or
distributions made or otherwise payable on or in respect of such Escrow Shares
shall be paid to the Escrow Account and held by the Escrow Agent as Accrued
Dividends.

 

(b)       Distribution of Escrow Shares. At the times provided for in Section
3.3(d), the Escrow Shares shall be released and transferred to the Seller
together with any Accrued Dividends with respect to such released Escrow Shares
and other amounts or property held in such Escrow Account. The Purchaser will
take such action as may be necessary to cause the transfer of such Escrow Shares
to be registered in its register of members and certificates in respect of such
Escrow Shares to be issued in the name of the Seller. Certificates representing
Escrow Shares so transferred that are subject to resale restrictions under
applicable securities laws will bear a legend to that effect. No fractional
shares shall be released and transferred by the Escrow Agent to the Seller and
all fractional shares shall be rounded to the nearest whole share.

 

 13

 

 



(c)       Assignability. No Escrow Shares or any beneficial interest therein may
be mortgaged, pledged, sold, assigned or transferred, including by operation of
law, by the Seller other than to Affiliates of the Seller, or be taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of the Seller, prior to the transfer to the Seller of the Escrow
Shares by the Escrow Agent as provided herein.

 

(d)       Releases from Escrow Account.

 

(i)       Except as otherwise provided in Sections 3.4(d) and (e), and subject
to the last sentence of this Section 3.3(d)(i), within five (5) Business Days
following the end of the Survival Period, the Purchaser and the Seller will
provide joint written instructions to the Escrow Agent to release and transfer
all remaining Escrow Shares and release other amounts or property held in the
Escrow Account (including Accrued Dividends) to the Indemnifying Party, less the
amount of any Payment Offset. Any such Payment Offset will be released from the
Escrow Account upon Final Resolution of the relevant Claim, with Purchaser
receiving any disbursements required with respect to such Claim pursuant to the
terms of Section 10.2 and the remainder of the Escrow Account being released to
the Indemnifying Party. Notwithstanding anything to the contrary in this
Agreement, no amounts payable (or potentially payable) to Seller pursuant to
Sections 3.4(a) and 3.4(b) shall be subject to any reduction or offset by any
Payment Offset.

 

(ii)       Within five (5) Business Days following the final determination of
the amount of any Earnout Payment pursuant to the provisions of Sections 3.4,
3.5 and 3.6, the Purchaser and the Seller will provide joint written
instructions to the Escrow Agent to release and transfer the number of Escrow
Shares (if any) included in such Earnout Payment together with any Accrued
Dividends thereon or other amounts or property attributable thereto held in the
Escrow Account (“Release Instructions”).

 

3.4       Earnout Payment. The Escrow Property shall be held in the Escrow
Account and, subject to this ARTICLE III and ARTICLE X, will be released to the
Seller (along with the Accrued Dividends) in the event that the Company and its
respective Subsidiaries meet certain minimum performance requirements in
accordance with this ARTICLE III. Collectively, any payments contemplated under
this Section 3.4 shall be referred to as the “Earnout Payment”.

 

(a)       Subject to this ARTICLE III and the provisions of ARTICLE X, in the
event that the Company’s Gross Revenue for the year ended December 31, 2019 is:

 

(i)       greater than or equal to RMB 5,000,000,000, then the Escrow Agent
shall release and transfer 1,950,000 Escrow Shares to the Seller as set forth in
the Release Instructions; or

 

(ii)       less than RMB 5,000,000,000, then no Escrow Shares shall be released
and transferred to the Seller pursuant to this Section 3.4(a),

 

 14

 

 



(b)       Subject to this ARTICLE III and the provisions of ARTICLE X, in the
event that the Company’s Adjusted EBITDA for the year ended December 31, 2019
is:

 

(i)        greater than or equal to RMB 200,000,000, then the Escrow Agent shall
release and transfer 7,800,000 Escrow Shares to the Seller as set forth in the
Release Instructions;

 

(ii)       is greater than RMB 150,000,000 but less than RMB 200,000,000, then
the Escrow Agent shall release and transfer such number of Escrow Shares equal
to 3,900,000 plus the product of (A) 3,900,000 and (B) the quotient of (x)
Company’s Adjusted EBITDA minus 150,000,000, divided by (y) 50,000,000 (for the
avoidance of doubt this amount shall not be greater than 7,800,000 Purchaser
Ordinary Shares, nor less than 3,900,000 Purchaser Ordinary Shares) to the
Seller as set forth in the Release Instructions;

 

(iii)      equal to RMB 150,000,000, then the Escrow Agent shall release and
transfer 3,900,000 Escrow Shares to the Seller as set forth in the Release
Instructions; or

 

(iv)      is less than RMB 150,000,000, then no Escrow Shares shall be released
and transferred to the Seller pursuant to this Section 3.4(b).

 

(c)        Subject to this ARTICLE III and to any potential Losses set forth in
any Claim Notice and the provisions of ARTICLE X, in the event that the
Company’s Adjusted EBITDA for the year ended December 31, 2020 is:

 

(i)       greater than or equal to RMB 480,000,000, then the Escrow Agent shall
release and transfer 9,750,000 Escrow Shares to the Seller as set forth in the
Release Instructions;

 

(ii)       is greater than RMB 340,000,000 but less than RMB 480,000,000, then
the Escrow Agent shall release and transfer such number of Escrow Shares equal
to 4,875,000 plus the product of (A) 4,875,000 and (B) the quotient of (x)
Company’s Adjusted EBITDA minus 340,000,000, divided by (y) 140,000,000 (for the
avoidance of doubt this amount shall not be greater than 9,750,000 Purchaser
Ordinary Shares, nor less than 4,875,000 Purchaser Ordinary Shares) to the
Seller as set forth in the Release Instructions;

 

(iii)      equal to RMB 340,000,000, then the Escrow Agent shall release and
transfer 4,875,000 Escrow Shares to the Seller as set forth in the Release
Instructions; or

 

(iv)      is less than RMB 340,000,000, then no Escrow Shares shall be released
and transferred to the Seller pursuant to this Section 3.4(c).

 

The payments provided for in Sections 3.4(a), 3.4(b) and 3.4(c) are independent
of one another, and if the relevant conditions are satisfied, the Seller may be
entitled to payments provided for pursuant to each such clause. For the
avoidance of doubt, but subject to Sections 3.4(d) and 3.4(e) below, the Seller
will not be entitled to the payments provided for in Sections 3.4(a) or 3.4(b)
(as applicable) if the relevant conditions in Sections 3.4(a) or 3.4(b) (as
applicable) are not satisfied, irrespective of whether the Seller is entitled to
payment provided for in Section 3.4(c).

 

 15

 

 



(d)       In the event that the closing trading price on the Nasdaq Capital
Market (or other applicable securities exchange) of the Purchaser Ordinary
Shares is equal to or greater than US$13.00 per share, and provided that Section
3.4(e) is not applicable, for any sixty (60) days in any period of ninety (90)
consecutive trading days within fifteen (15) months following the Closing, then
irrespective of the Company’s Gross Revenue or Adjusted EBITDA for any
applicable periods, the parties will immediately deliver Release Instructions to
the Escrow Agent for the release and transfer of (i) any and all remaining
Escrow Shares corresponding to the Earnout Payments provided for in Sections
3.4(a) and (b) of this Agreement (subject to any applicable Payment Offsets to
the extent that no other Escrow Shares are available to satisfy such Payment
Offsets), and (ii) an additional 3,300,000 Escrow Shares (which shall not be
subject to any Payment Offsets), in each case, together with any Accrued
Dividends with respect to such Escrow Shares.

 

(e)       In the event that the closing trading price on the Nasdaq Capital
Market (or other applicable securities exchange) of the Purchaser Ordinary
Shares is equal to or greater than US$13.50 per share for any sixty (60) days in
any period of ninety (90) consecutive trading days within thirty (30) months
following the Closing, then irrespective of the Company’s Gross Revenue or
Adjusted EBITDA for any applicable periods, the parties will immediately deliver
Release Instructions to the Escrow Agent for the release and transfer of any and
all remaining Escrow Shares, together with any Accrued Dividends with respect to
such Escrow Shares and other amounts or property held in the Escrow Account at
such time, subject to any applicable Payment Offsets, to the Seller.

 

(f)       For purposes hereof, the term “Escrow Property Unearned Amount” means,
with respect to any Earnout Period, a portion of Escrow Property representing
the difference, if any, between (i) the maximum amount of Escrow Property that
the Seller could have been entitled to receive at the end of such Earnout Period
in accordance with Section 3.4(a), (b) or (c) (as applicable), and (ii) the
actual amount of Escrow Property that the Seller is actually entitled to receive
at the end of such Earnout Period in accordance therewith. If there is an Escrow
Property Unearned Amount at the end of an Earnout Period, such Escrow Property
Unearned Amount will be deemed forfeited by the Seller with respect to Section
3.4(a), (b) or (c) (as applicable), but such Escrow Property Unearned Amount
will not be deemed forfeited for purposes of Sections 3.4(d) and (e), and such
Escrow Property Unearned Amount will be retained by the Escrow Agent until the
final determination of the amount of Escrow Property that the Seller is actually
entitled to receive pursuant to this Section 3.4. Within five (5) Business Days
after a final determination of all applicable payments due to Seller pursuant to
this Section 3.4, the Purchaser and the Seller shall provide joint written
instructions to the Escrow Agent to release to the Purchaser any remaining
Escrow Property that Seller is finally determined to not be entitled to receive
pursuant to this Section 3.4. The Purchaser will cancel any Escrow Shares
distributed to the Purchaser from the Escrow Account promptly after its receipt
of such instructions and will cancel any Accrued Dividends payable in respect of
such Escrow Shares. The Seller acknowledges that its right to receive any
amounts pursuant to Section 3.4 is subject to the terms and conditions set forth
in this Agreement, including (in particular) this Article III and Article X, and
subject to the terms and conditions set forth in this Article III, such right is
contingent on both the performance of the Company and its Subsidiaries for
periods after the Closing and any Payment Offset (as applicable). The Seller
further acknowledges that if the terms and conditions set forth in this
Agreement, including (in particular) this Article III and Article X, are not
satisfied, the Escrow Property Unearned Amount will consequently not be paid or
delivered to the Seller, and the Seller shall have no right to receive such
Escrow Property Unearned Amount.

 



 16

 

 

3.5       Determination of Earnout Payment. As soon as practicable (but in any
event within forty-five (45)) days) after the completion of the audited
consolidated financial statements for the Company and its Subsidiaries for each
year ended December 31, 2019 and December 31, 2020, the Company’s chief
financial officer (the “CFO”) will prepare and deliver to the Purchaser and
Seller a written statement (the “Earnout Statement”) that sets forth the CFO’s
determination in accordance with the terms of this ARTICLE III of the Adjusted
EBITDA and Gross Revenue for year ended December 31, 2019 and the Adjusted
EBITDA for year ended December 31, 2020 based on such audited consolidated
financial statements for each respective period, and the amount of any Earnout
Payment the Seller is entitled to receive pursuant to the terms of Section 3.4.
Each of the Purchaser and the Seller will have thirty (30) days after its
receipt of an Earnout Statement to review it. To the extent reasonably requested
in connection with their respective reviews of the Earnout Statement, the
Company and its Subsidiaries will provide each of the Purchaser and the Seller
and their respective representatives with reasonable access to the Books and
Records of the Company and its Subsidiaries, their respective finance personnel
and any other information that the Purchaser or the Seller reasonably requests
relating to the determination of the Adjusted EBITDA and Gross Revenue for year
ended December 31, 2019 and the Adjusted EBITDA for year ended December 31, 2020
and the calculation of the amount of the Earnout Payment. Either the Purchaser
or the Seller may deliver written notice to the CFO (by providing notice to the
Company to the attention of the CFO) and the other party on or prior to the
thirtieth (30th) day after receipt of an Earnout Statement specifying in
reasonable detail any items that they wish to dispute and the basis therefor. If
either the Seller or the Purchaser fails to deliver such written notice in such
thirty (30) day period, then such party will have waived its right to contest
the Earnout Statement and the calculations set forth therein of the Adjusted
EBITDA and Gross Revenue for year ended December 31, 2019 and the Adjusted
EBITDA for the year ended December 31, 2020 and the amount of each respective
Earnout Payment (if any). If neither Seller nor Purchaser delivers such a
notice, the calculation of the Earnout Payment set forth in the Earnout
Statement shall become final and for all purposes hereunder (other than for
fraud or manifest error) at the end of such thirty (30) day period, and the
Purchaser and Seller shall provide Release Instructions to the Escrow Agent in
accordance with Section 3.3(d). If either the Purchaser or the Seller provides
the CFO and the other party with written notice of any objections to the Earnout
Statement in such thirty (30) day period, then the Seller and the Purchaser
will, for a period of thirty (30) days following the date of delivery of such
notice, attempt to resolve their differences and any written resolution by them
as to any disputed amount will be final and binding for all purposes under this
Agreement and the Purchaser and Seller shall provide Release Instructions to the
Escrow Agent in accordance with Section 3.3(d). If at the conclusion of such
thirty (30) day period the Seller and the Purchaser have not reached an
agreement on any objections with respect to the Earnout Statement, then upon
request of either party the parties will resolve the dispute in accordance with
the dispute resolution procedure set forth in Section 3.6. The Company shall
maintain a financial reporting system that enables the parties to calculate the
Adjusted EBITDA and Gross Revenue for year ended December 31, 2019 and the
Adjusted EBITDA for year ended December 31, 2020 for purposes of this ARTICLE
III.

 

 17

 

 



3.6       Dispute Resolution Procedure. Matters disputed pursuant to Section 3.5
may be referred by either the Purchaser or the Seller to the Independent Expert
for determination in accordance with this Section 3.6. Each of the Seller and
the Purchaser agrees to execute, if requested by the Independent Expert, a
reasonable engagement letter with respect to the determination to be made by the
Independent Expert. All fees and expenses of the Independent Expert will be
borne in equal proportions by the Purchaser and the Seller. Except as provided
in the preceding sentence, all other costs and expenses incurred by the Seller
in connection with resolving any dispute hereunder before the Independent Expert
will be borne by the Seller, and all other costs and expenses incurred by the
Purchaser in connection with resolving any dispute hereunder before the
Independent Expert will be borne by the Purchaser. The Independent Expert will
determine only those issues still in dispute as of the Dispute Resolution Notice
Date and the Independent Expert’s determination will be based solely upon and
consistent with the terms and conditions of this Agreement. The determination by
the Independent Expert will be based solely on presentations with respect to
such disputed items by the Purchaser and the Seller to the Independent Expert
and not on the Independent Expert’s independent review; provided, that such
presentations will be deemed to include any work papers, records, accounts or
similar materials delivered to the Independent Expert by the Purchaser or the
Seller in connection with such presentations and any materials delivered to the
Independent Expert in response to requests by the Independent Expert. Each of
the Seller and the Purchaser will use their reasonable efforts to make their
respective presentations as promptly as practicable following submission to the
Independent Expert of the disputed items, and each such party will be entitled,
as part of its presentation, to respond to the presentation of the other party
and any questions and requests of the Independent Expert. In deciding any
matter, the Independent Expert will be bound by the provisions of this
Agreement, including this Section 3.6. It is the intent of the parties hereto
that the procedures set forth in this Section 3.6 and the activities of the
Independent Expert in connection herewith are not (and should not be considered
to be or treated as) an arbitration proceeding or similar arbitral process and
that no formal arbitration rules should be followed (including rules with
respect to procedures and discovery). The Seller and the Purchaser will request
that the Independent Expert’s determination be made within forty five (45) days
after its engagement, or as soon thereafter as possible, will be set forth in a
written statement delivered to the Purchaser and the Seller and will be final,
conclusive, non-appealable and binding for all purposes hereunder (other than
for fraud or manifest error), and the Purchaser and Seller shall provide Release
Instructions to the Escrow Agent in accordance with Section 3.3(d)(ii).

 

 18

 

 



3.7       Future Operations.

 

(a)       Following the Closing through December 31, 2020 (the “Earnout
Period”), the Company and its Subsidiaries shall, and the Purchaser and its
Affiliates shall cause the Company and its Subsidiaries to, operate, in good
faith in accordance with the business plan and practices of the Company and its
Subsidiaries in effect prior to the Closing with the existing executives of the
Company and its Subsidiaries, and to continue to engage in financing activities
so as to obtain and maintain resources for working capital, capital requirements
and other business needs at a level consistent with past practices, and shall
not make, accelerate or defer any payments or expenditures or accelerate or
defer receipt of any revenues, or otherwise take, agree to take, not take or
agree not to take any action, different from the ordinary course past practices
of the Company and its Subsidiaries prior to the Closing and in each case in a
manner that would be reasonably expected to adversely affect the Company’s Gross
Revenue or Adjusted EBITDA for the year ended December 31, 2019, the Company’s
Adjusted EBITDA for the year ended December 31, 2020 or the amount of any
Earnout Payment payable or potentially payable to Seller. In addition, during
the Earnout Period, the Company and its Subsidiaries shall not, and the
Purchaser and its Affiliates shall cause the Company and its Subsidiaries not
to:

 

(i)         (A) effect any dividend or distribution of any portion of the cash
of the Company and its Subsidiaries, (B) enter into any intercompany loans or
similar arrangements with Purchaser or any Affiliates of the Purchaser or (C)
enter into any intercompany arrangements or transactions with Purchaser or any
other Affiliates of the Purchaser on pricing on terms other than arm’s-length
terms, in each case that would reasonably be expected to adversely affect the
Company’s Gross Revenue or Adjusted EBITDA for the year ended December 31, 2019,
the Company’s Adjusted EBITDA for the year ended December 31, 2020 or the amount
of any Earnout Payment payable or potentially payable to Purchaser;

 

(ii)        (A) incur any Indebtedness or other Liabilities except for such
Indebtedness or Liabilities as relate to the operation of the Company and its
Subsidiaries, or (B) incur any Indebtedness or other Liabilities on behalf of
the Purchaser or any of its Affiliates with respect to any business other than
that of the Company and its Subsidiaries;

 

(iii)       transfer, convey, license or otherwise dispose of any rights, assets
or properties (A) to any Affiliate that is not a wholly-owned Subsidiary of the
Company or to the Purchaser or any Affiliate of Purchaser, except to the extent
that any such rights, assets and operations, or portions thereof, so
transferred, conveyed, licensed or otherwise disposed of continue to be included
in the calculation of the Company’s Gross Revenue and Adjusted EBITDA for the
year ended December 31, 2019 or the Company’s Adjusted EBITDA for the year ended
December 31, 2020; or

 

(iv)       make any material change to its accounting practices, procedures or
policies that would reasonably be expected to adversely affect the Company’s
Gross Revenue or Adjusted EBITDA for the year ended December 31, 2019, the
Company’s Adjusted EBITDA for the year ended December 31, 2020 or the amount of
any Earnout Payment payable or potentially payable to Seller, except in each
case as required by U.S. GAAP.

 

(b)       In the event of any reorganization, restructuring, merger, purchase,
acquisition, disposition, divestiture or other transfer of equity, assets,
properties or business, business combination, exclusive lease or license, or
other similar transaction directly or indirectly involving the Company or any of
its Subsidiaries during the Earnout Period, the parties shall determine by
mutual good faith such action (if any) as is necessary to modify the calculation
of the Company’s Gross Revenue and Adjusted EBITDA for the year ended December
31, 2019 or the Company’s Adjusted EBITDA for the year ended December 31, 2020
so as to ensure Seller maintains substantially equivalent economic rights under
Section 3.4 after such transaction so as to effect the original intention of the
parties as closely as possible. To the extent the parties are not able to reach
a good faith mutual agreement pursuant to this Section 3.7(b), such matter will
be subject to the dispute resolution procedures of ARTICLE XI.

 

 19

 

 



(c)       The Company and its Subsidiaries shall keep, and Purchaser shall cause
the Company and its Subsidiaries to keep, adequate records with respect to the
Company and its Subsidiaries as is reasonably necessary to enable Seller to
review the Earnout Statement and the calculation of Gross Revenue and Adjusted
EBITDA contained therein.

 

(d)       Within ten (10) days following the Closing, Purchaser and Seller shall
each appoint an individual (who may be replaced by the appointing Party at any
time in its sole discretion) to together comprise a committee for the purpose of
facilitating communications and monitoring the matters contemplated by this
Section 3.7 (the “Committee”). The Committee shall meet on a quarterly basis
during the Earnout Period to discuss the status of the business of the Company
and its Subsidiaries, and shall be permitted to make reasonable inquiries to
senior officers of the Company and its Subsidiaries.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE WARRANTORS

 

The Company and the Seller (together, the “Warrantors”) jointly and severally,
hereby represent and warrant to Purchaser that each of the following
representations and warranties are true, correct and complete as of the date of
this Agreement (or, if a specific date is indicated in any such statement, true
and correct as of such specified date), except as set forth in the Company
Disclosure Schedule or information contained in the Proxy Statement relating to
the Company.

 

4.1       Corporate Existence and Power. The Company is a company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and its Subsidiaries are duly organized, validly existing and in good
standing under the laws of the jurisdiction in which they were formed (the
Company and its Subsidiaries (including but not limited to HK Holdings and the
WFOEs), collectively, the “Company Parties” and each a “Company Party”). Each of
the Company Parties has all corporate or similar power and authority and all
governmental licenses, franchises, Permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
the Business, in each case, as presently conducted in all material respects.
Each of the Company Parties is duly licensed or qualified to do business and is
in good standing in each jurisdiction in which the properties owned or leased by
it or the operation of its Business as currently conducted makes such licensing
or qualification necessary, except where the failure to be so licensed,
qualified or in good standing would not have a Company Material Adverse Effect.
The Company Parties have offices located only at the addresses set forth on
Schedule 4.1.

 

 20

 

 



4.2       Authorization. The execution, delivery and performance by the Company
Parties of this Agreement and the Additional Agreements and the consummation by
the Company Parties of the transactions contemplated hereby and thereby are
within the corporate powers of the Company Parties and have been duly authorized
by all necessary action on the part of the Company Parties. This Agreement
constitutes, and, upon their execution and delivery, each of the Additional
Agreements will constitute, a valid and legally binding agreement of the Company
Parties enforceable against the Company Parties in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

 

4.3       Governmental Authorization. Neither the execution, delivery nor
performance by the Company Parties of this Agreement or any Additional
Agreements requires any consent, approval, license or other action by or in
respect of, or registration, declaration or filing with, any Authority requiring
a consent, approval, authorization, order or other action of or filing with any
Authority as a result of the execution, delivery and performance of this
Agreement or any of the Additional Agreements or the consummation of the
transactions contemplated hereby or thereby (each of the foregoing, a
“Governmental Approval”), other than such Governmental Approvals, if not so
taken, made or obtained, would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.

 

4.4       Non-Contravention. None of the execution, delivery or performance by
the Company Parties of this Agreement or any Additional Agreements does or will
(a) contravene or conflict with the constitutional documents of the Company
Parties, (b) contravene or conflict with or constitute a violation of any
material provision of any Law or Order binding upon or applicable to the Company
Parties, (c), constitute a default under or breach of (with or without the
giving of notice or the passage of time or both) or violate or give rise to any
right of termination, cancellation, amendment or acceleration of any right or
obligation of the Company Parties or require any payment or reimbursement or to
a loss of any material benefit relating to the Business to which the Company
Parties are entitled under any provision of any Permit, Contract or other
instrument or obligations binding upon the Company Parties or by which any of
the Company Ordinary Shares or any of the Company’s assets is or may be bound or
any Permit, in each case, (d) result in the creation or imposition of any Lien
(except for Permitted Liens) on any of the Company Ordinary Shares or any of the
Company Party’s assets or (e) cause a loss of any benefit relating to the
Business to which the Company Parties are entitled under any provision of any
Permit or Contract binding upon the Company Parties, other than, with respect to
clauses (c), (d) and (e), as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 

4.5       Capitalization. The Company has an authorized share capital of
US$80,000 divided into 800,000,000 Company Ordinary Shares (together with the
Company Ordinary Share Rights, the “Company Capital Shares” of which (i)
160,000,000 Company Ordinary Shares and (ii) 36,461,500 options to purchase
Company Ordinary Shares pursuant to the Kaixin Auto Group 2018 Equity Incentive
Plan are issued and outstanding as of the date hereof. 153,538,500 options to
purchase Company Ordinary Shares are issuable pursuant to the Kaixin Auto Group
2018 Equity Incentive Plan. No Company Capital Shares are held in its treasury.
All of the issued and outstanding Company Capital Shares have been duly
authorized and validly issued, are fully paid and non-assessable and have not
been issued in violation of any preemptive or similar rights of any Person. All
of the issued and outstanding Company Capital Shares are owned of record and
beneficially by the Persons set forth on Schedule 4.5. The only Company Ordinary
Shares that will be outstanding immediately after the Closing will be the
Company Capital Shares owned by the Purchaser. No other class of equity
securities of the Company is authorized or outstanding. Except for the equity
securities granted under the Kaixin Auto Group 2018 Equity Incentive Plan and
the equity securities reserved for issuance pursuant to both existing Dealership
Agreements and After Sale Agreements, there are no: (a) outstanding
subscriptions, options, warrants, rights (including “phantom share rights”),
calls, commitments, understandings, conversion rights, rights of exchange, plans
or other agreements of any kind providing for the purchase, issuance or sale of
any shares of the equity securities of the Company, or (b) to the knowledge of
the Company, agreements with respect to any of the Company Capital Shares,
including any voting trust, other voting agreement or proxy with respect
thereto.

 

 21

 

 



4.6       Memorandum and Articles of Association. Copies of the constitutional
documents of the Company Parties have heretofore been made available to
Purchaser, and such copies are each true and complete copies of such instruments
as amended and in effect on the date hereof.

 

4.7       Corporate Records. All proceedings occurring since October 1, 2015 of
the board of directors, including committees thereof, and all consents to
actions taken thereby, are accurately reflected in the minutes and records
contained in the corporate minute books of the Company Parties.

 

4.8       Assumed Names. Schedule 4.8 is a complete and correct list of all
assumed or “doing business as” names currently or, within five (5) years prior
to the date of this Agreement, used by the Company Parties, including names on
any websites. Since October 1, 2015, none of the Company Parties has used any
name other than the names listed on Schedule 4.8 to conduct the Business. Each
Company Party has filed appropriate “doing business as” certificates in all
applicable jurisdictions with respect to itself.

 

4.9      Subsidiaries 

 

(a)       Each Subsidiary is a company duly organized, validly existing and in
good standing under and by virtue of the Laws of the jurisdiction of its
formation set forth by its name on Schedule 4.9. Each Subsidiary has all power
and authority, corporate and otherwise, and all governmental licenses, Permits,
authorizations, consents and approvals required to own and operate its
properties and assets and to carry on the Business as presently conducted and as
proposed to be conducted, except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Other than
as would not be reasonably expected to have, individually or in the aggregate, a
Material Adverse, Effect, (i) no Subsidiary is qualified to do business as a
foreign entity in any jurisdiction, except as set forth by its name on Schedule
4.9, and there is no other jurisdiction in which the character of the property
owned or leased by any Subsidiary or the nature of its activities make
qualification of such Subsidiary in any such jurisdiction necessary, and (ii)
each Subsidiary has offices located only at the addresses set forth by its name
on Schedule 4.9.

 

 22

 

 



(b)       HK Holdings is the legal and beneficial owner of one hundred percent
(100%) of the issued and outstanding equity interests of each WFOE. Except for
the pledge of the shares of (a) the China Dealer made to SWFOE and (b) Qianxiang
Changda made to the SWFOE, pursuant to the VIE Contracts there are no
outstanding options, warrants, rights (including conversion rights, preemptive
rights, rights of first refusal or similar rights) or agreements to purchase or
acquire any equity interest, or any securities convertible into or exchangeable
for an equity interest, of either WFOE. The VIE Contracts which are set forth on
Schedule 4.9(b) pursuant to which the profits of China Dealer are paid to SWFOE
and China Dealer are contractually controlled by SWFOE. BWFOE is not a party to
any variable interest entity contracts with China Dealer or any other Person,
and does not otherwise conduct its business through China Dealer or any entity.

 

(c)        The capital and organizational structure of each Subsidiary organized
or registered in the PRC (each, a “PRC Target Company”) are valid and in
compliance with the applicable PRC Laws, other than as would not reasonably be
expected to have a Company Material Adverse Effect. The registered capital of
each PRC Target Company has been fully paid up in accordance with the schedule
of payment stipulated in its articles of association, approval documents,
certificates of approval and legal person business license (collectively, the
“PRC Establishment Documents”) and in compliance with applicable PRC Laws, and
there is no outstanding capital contribution commitment, other than as disclosed
in Schedule 4.9(c). The PRC Establishment Documents of each PRC Target Company
have been duly approved and filed in accordance with the laws of the PRC and are
valid and enforceable. The business scope specified in the PRC Establishment
Documents of the PRC Target Companies complies in all material respects with the
requirements of all applicable PRC Laws, and the operation and conduct of
business by, and the term of operation of the PRC Target Companies in accordance
with the PRC Establishment Documents are in compliance with applicable PRC Laws.

 

4.10       Consents. The Contracts listed on Schedule 4.10 are the only
Contracts binding upon the Company Parties or by which any of the Company
Capital Shares or any of the Company Parties’ assets are bound, requiring a
consent, approval, authorization, order or other action of or filing with any
Person as a result of the execution, delivery and performance of this Agreement
or any of the Additional Agreements or the consummation of the transactions
contemplated hereby or thereby, other than such consents, approvals,
authorizations, orders or other actions or filings which, if not obtained, would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

4.11       Financial Statements.

 

(a)       Schedule 4.11 includes (i) the audited consolidated financial
statements of the Company as of and for the years ended December 31, 2017 and
2016, consisting of the audited consolidated balance sheet as of such date, the
audited consolidated income statement for the twelve (12) month period ended on
such date, and the audited consolidated cash flow statement for the twelve (12)
month period ended on such date and (ii) unaudited financial statements (the
“Unaudited Financial Statements”) from January 1, 2018 through June 30, 2018
(collectively, the “Financial Statements”) and the unaudited consolidated
balance sheet as of June 30, 2018 included therein, the “Balance Sheet”).

 



 23

 

 

(b)       The Financial Statements are complete and accurate and fairly present
in all material respects the financial position of the Company Parties as of the
dates thereof and the results of operations of the Company Parties for the
periods reflected therein in conformity with U.S. GAAP. The Financial Statements
(i) were prepared from the Books and Records of the Company Parties; (ii) were
prepared on an accrual basis in accordance with U.S. GAAP consistently applied;
(iii) contain and reflect all necessary adjustments and accruals for a fair
presentation of the Company Parties’ financial condition as of their dates
including for all warranty, maintenance, service and indemnification
obligations; and (iv) contain and reflect adequate provisions for all
Liabilities for all material Taxes applicable to the Company Parties with
respect to the periods then ended.

 

(c)       Except as specifically disclosed, reflected or fully reserved against
on the Balance Sheet, and for liabilities and obligations of a similar nature
and in similar amounts incurred in the ordinary course of business since the
date of the Balance Sheet, there are no material liabilities, debts or
obligations (whether accrued, fixed or contingent, liquidated or unliquidated,
asserted or unasserted or otherwise) relating to each of the Company Parties.
All debts and Liabilities, fixed or contingent, which should be included under
U.S. GAAP on the Balance Sheet are included therein.

 

(d)       The Balance Sheet included in the Financial Statements accurately
reflects in all material respects the outstanding Indebtedness of the Company
Parties as of the date thereof.

 

(e)       All financial projections delivered by or on behalf of the Company
Parties to Purchaser with respect to the Business were prepared in good faith
using assumptions that the Company Parties believe to be reasonable.

 

4.12       Books and Records. All Contracts, documents, and other papers or
copies thereof delivered to Purchaser by or on behalf of the Company Parties are
accurate, complete, and authentic in all material respects.

 

(a)       The Books and Records accurately and fairly, in all material respects,
reflect the transactions and dispositions of assets of and the providing of
services by the Company Parties. Each Company Party maintains a system of
internal accounting controls sufficient in all material respects to provide
reasonable assurance that:

 

(i)       transactions are executed only in accordance with the respective
management’s authorization;

 

(ii)       all income and expense items are promptly and properly recorded for
the relevant periods in accordance with the revenue recognition and expense
policies maintained by the Company Parties, as permitted by U.S. GAAP;

 

(iii)      access to assets is permitted only in accordance with the respective
management’s authorization; and

 

(iv)      recorded assets are compared with existing assets at reasonable
intervals, and appropriate action is taken with respect to any differences.

 

 24

 

 



(b)       All accounts, books and ledgers of each Company Party have been
properly and accurately kept and completed in all material respects, and there
are no material inaccuracies or discrepancies of any kind contained or reflected
therein. Each Company Party does not have any records, systems controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any mechanical, electronic or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership (excluding
licensed software programs) and direct control of each Company Party and which
are not located at the relevant office.

 

4.13       Absence of Certain Changes. Since the date of the Balance Sheet, the
Company Parties have conducted the Business in the ordinary course consistent
with past practice. Without limiting the generality of the foregoing, since the
date of the Balance Sheet, other than in connection with the transactions
contemplated by this Agreement (including the transfer of the Company’s equity
interest in its Ji’nan subsidiary and related assets to an Affiliate of Seller),
there has not been:

 

(a)       any Company Material Adverse Effect;

 

(b)       any transaction, Contract or other instrument entered into, or
commitment made by, a Company Party relating to the Business, or any of the
Company Parties’ assets (including the acquisition or disposition of any assets)
or any relinquishment by any Company Party of any Contract or other right, in
either case other than transactions and commitments in the ordinary course of
business consistent in all respects, including kind and amount, with past
practice and those contemplated by this Agreement (other than as set forth in
Schedule 4.13(b));

 

(c)       (i) any redemption of, declaration, setting aside or payment of any
dividend or other distribution with respect to any ordinary shares or other
equity interests in the Company Parties; (ii) any issuance by a Company Party of
ordinary shares or other equity interests in a Company Party (other than
pursuant to the Kaixin Auto Group 2018 Equity Incentive Plan), or (iii) any
repurchase, redemption or other acquisition, or any amendment of any term, by a
Company Party of any outstanding ordinary shares or other equity interests
(other than as set forth in Schedule 4.13(c) or in connection with the Kaixin
Auto Group 2018 Equity Incentive Plan);

 

(d)       (i) any creation or other incurrence of any Lien other than Permitted
Liens on the Company Capital Shares or any of the material Lien on Company
Parties’ assets, and (ii) any making of any loan, advance or capital
contributions to or investment in any Person or guarantee of any obligation of
any Person by any Company Party other than in the ordinary course of business
consistent with past practice;

 

(e)       any personal property damage, destruction or casualty loss or personal
injury loss (whether or not covered by insurance) affecting the business or
assets of the Company, other than as would not be expected to, individually in
the aggregate, have a Company Material Adverse Effect;

 

 25

 

 



(f)        any material labor dispute, other than routine individual grievances,
or any material activity or proceeding by a labor union or representative
thereof to organize any employees of a Company Party, which employees were not
subject to a collective bargaining agreement at the date of the Balance Sheet,
or any lockouts, strikes, slowdowns, work stoppages or threats thereof by or
with respect to any employees of a Company Party;

 

(g)       any sale, transfer, lease to others or otherwise disposition of any of
its material assets by a Company Party, excluding Inventory, licenses and
services sold in the ordinary course of business consistent with past practice;

 

(h)       (i) any amendment to or termination of any Material Contract, (ii) any
amendment to any material license or material permit from any Authority held by
a Company Party, (iii) any receipt of any notice of termination of any of the
items referenced in (i) and (ii); and (iv) a material default by a Company Party
under any Material Contract, or any material license or material permit from any
Authority held by the Company Party, other than in the cases of each of clauses
(i) through (iv), as provided for in this Agreement or the transactions
contemplated hereunder or as would not reasonably be expected to, individually
or in the aggregate, have a Company Material Adverse Effect;

 

(i)        any capital expenditure by a Company Party in excess in any fiscal
month of an aggregate of US$500,000 or entering into any lease of capital
equipment or property under which the annual lease charges exceed US$2,400,000
in the aggregate by a Company Party;

 

(j)        any institution of litigation, settlement or agreement to settle any
litigation, action, proceeding or investigation before any court or governmental
body relating to a Company Party or its property or suffering of any actual or
threatened litigation, action, proceeding or investigation before any court or
governmental body relating to a Company Party or its property, other than as
would not reasonably be expected to be, individually or in the aggregate,
material to the Company and its Subsidiaries, taken as a whole;

 

(l)        except as required by U.S. GAAP, any change in the accounting methods
or practices (including, any change in depreciation or amortization policies or
rates) of a Company Party or any revaluation of any of the assets of a Company
Party;

 

(m)       any amendment to a Company Party’s constitutional documents, or any
engagement by a Company Party in any merger, consolidation, reorganization,
reclassification, liquidation, dissolution or similar transaction (other than as
set forth in Schedule 4.13(m));

 

(n)       any acquisition of assets (other than acquisitions of inventory in the
ordinary course of business consistent with past practice) or business of any
Person, other than as would not reasonably be expected to, individually or in
the aggregate, have a Company Material Adverse Effect;

 

(o)       any material Tax election made by a Company Party outside of the
ordinary course of business consistent with past practice, or any material Tax
election changed or revoked by a Company Party; any material claim, notice,
audit report or assessment in respect of Taxes settled or compromised by a
Company Party; any annual Tax accounting period changed by a Company Party; any
Tax allocation agreement, Tax sharing agreement, Tax indemnity agreement or
closing agreement relating to any Tax entered into by a Company Party; or any
right to claim a material Tax refund surrendered by a Company Party; or

 

 26

 

 



(p)       any commitment or agreement to do any of the foregoing.

 

Since the date of the Balance Sheet through and including the date hereof, no
Company Party has taken any action nor has any event occurred which would have
violated the covenants of a Company Party set forth in Section 6.1 herein if
such action had been taken or such event had occurred between the date hereof
and the Closing Date.

 

4.14       Properties; Title to the Company Parties’ Assets.

 

(a)       Other than as disclosed on Schedule 4.14 or as would not reasonably be
expected to, individually or in the aggregate, have a Company Material Adverse
Effect, the items of Tangible Personal Property have no defects, are in good
operating condition and repair and function in accordance with their intended
uses (ordinary wear and tear excepted) and have been properly maintained, and
are suitable for their present uses and meet all specifications and warranty
requirements with respect thereto.

 

(b)       Other than as disclosed on Schedule 4.14 or as would not reasonably be
expected to, individually or in the aggregate, have a Company Material Adverse
Effect, the Company Parties have good, valid and marketable title in and to, or
in the case of assets which are leased or licensed pursuant to Contracts, a
valid leasehold interest or license in or a right to use, all of their assets
are reflected on the Balance Sheet or were acquired after June 30, 2018. Other
than as would not be reasonably be expected to be, individually or in the
aggregate, material to the Company and its Subsidiaries, taken as a whole, no
such asset is subject to any Liens other than Permitted Liens. Other than as
would not reasonably be expected to, individually or in the aggregate, have a
Company Material Adverse Effect, The Company Parties’ assets constitute all of
the assets of any kind or description whatsoever, including goodwill, for the
Company Parties to operate the Business immediately after the Closing in the
same manner as the Business is currently being conducted.

 

4.15       Litigation. Other than as would not reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect, there
is no Action (or any basis therefore) pending against threatened against or
affecting, a Company Party, any of its officers or directors, the Business, or
any Company Capital Shares or any of the Company Parties’ assets or any Contract
before any court, Authority or official or which in any manner challenges or
seeks to prevent, enjoin, alter or delay the transactions contemplated hereby or
by the Additional Agreements. There are no outstanding judgments against the
Company Parties. 

 

 27

 

 





4.16       Contracts.

 

(a)       Schedule 4.16(a) lists all material Contracts, oral or written
(collectively, “Material Contracts”) to which a Company Party is a party and
which are currently in effect and constitute the following:

 

(i)       all Contracts that require annual payments or expenses by, or annual
payments or income to, a Company Party of US$1,000,000 or more (other than
standard purchase and sale orders entered into in the ordinary course of
business consistent with past practice);

 

(ii)       all sales, advertising, agency, lobbying, broker, sales promotion,
market research, marketing or similar contracts and agreements, in each case
requiring the payment of any commissions by a Company Party in excess of
US$1,000,000 annually;

 

(iii)      all employment Contracts, employee leasing Contracts, and consultant
and sales representatives Contracts with any current or former officer,
director, employee or consultant of a Company Party or other Person, under which
a Company Party (A) has continuing obligations for payment of annual
compensation of at least US$1,000,000, (B) has material severance or post
termination obligations to such Person (other than obligations under applicable
Law, if applicable), or (C) has an obligation to make a payment upon
consummation of the transactions contemplated hereby or as a result of a change
of control of a Company Party;

 

(iv)      all Contracts creating a material joint venture, strategic alliance,
limited liability company and partnership agreements to which a Company Party is
a party;

 

(v)       all Contracts relating to any material acquisitions or dispositions of
assets by a Company Party;

 

(vi)      all Contracts for licensing material Intellectual Property, other than
(i) shrink-wrap licenses and (ii) non-exclusive licenses granted in the ordinary
course of business;

 

(vii)     all Contracts relating to material secrecy, confidentiality and
nondisclosure obligations restricting the conduct of a Company Party or
substantially limiting the freedom of a Company Party to compete in any line of
business or with any Person or in any geographic area;

 

(ix)      all Contracts providing for material guarantees, indemnification
arrangements and other hold harmless arrangements made or provided by a Company
Party, including all ongoing agreements for repair, warranty, maintenance,
service, indemnification or similar obligations;

 

(x)       all Contracts relating to property or assets (whether real or
personal, tangible or intangible) in which a Company Party holds a leasehold
interest (including the Leases) and which involve payments to the lessor
thereunder in excess of US$200,000 per month;

 

(xi)      all Contracts relating to outstanding Indebtedness, including
financial instruments of indenture or security instruments (typically
interest-bearing) such as notes, mortgages, loans and lines of credit, except
any such Contract with an aggregate outstanding principal amount not exceeding
US$1,000,000 (excluding the renewal or extension of existing Contracts);

 

 28

 

 



(xii)     any Contract relating to the voting or control of the equity interests
of the Company or the election of directors of a Company Party (other than the
constitutional documents of the Company Parties);

 

(xiii)    any Contract not cancellable by a Company Party with no more than
sixty (60) days’ notice if the effect of such cancellation would result in
monetary penalty to a Company Party in excess of US$1,000,000 per the terms of
such Contract;

 

(xiv)    any Contract that can be terminated, or the provisions of which are
altered, as a result of the consummation of the transactions contemplated by
this Agreement or any of the Additional Agreements to which a Company Party is a
party;

 

(xv)    any Contract for which any of the benefits, compensation or payments (or
the vesting thereof) with respect to a director, officer, employee or consultant
of a Company Party will be increased or accelerated by the consummation of the
transactions contemplated hereby or the amount or value thereof will be
calculated on the basis of any of the transactions contemplated by this
Agreement;

 

(xvi)    any Contract that is a VIE Contract or otherwise is between (A) the
Company, HK Holdings and/or any WFOE, on the one hand, and (B) China Dealer, any
Subsidiary of China Dealer or the China Dealer Shareholders, on the other hand;

 

(xvii)   any Contract that is a Dealership Agreement or otherwise is between (A)
the China Dealer and/or any WFOE, on the one hand, and (B) a Dealer Partner or
an Affiliate of a Dealer Partner, on the other hand; and

 

(xviii)  any Contract that is a After Sale Agreement or otherwise is between (A)
Zhoushuo, on the one hand, and (B) a After Sale Partner or an Affiliate of a
After Sale Partner, on the other hand.

 

(b)       Except as would not reasonably be expected to be, individually or in
the aggregate, material to the Company and its Subsidies, taken as a whole, each
Material Contract is a valid and binding agreement, and is in full force and
effect, and neither a Company Party nor, to a Company Party’s best knowledge,
any other party thereto, is in breach or default (whether with or without the
passage of time or the giving of notice or both) under the terms of any such
Material Contract, (ii) no Company Party has assigned, delegated, or otherwise
transferred any of its rights or obligations with respect to any Material
Contracts, or granted any power of attorney with respect thereto or to any of
the Company Parties assets, and (iii) no Contract (A) requires a the Company
Party to post a bond or deliver any other form of security or payment to secure
its obligations thereunder or (B) imposes any non-competition covenants that may
be binding on, or restrict the Business or require any payments by or with
respect to Purchaser or any of its Affiliates. The Company Parties shall, within
30 days of the Signing Date, provide to Purchaser true and correct copies of
each written Material Contract.

 

 29

 

 

(c)          Except as would not be reasonably expected to have, individually or
in the aggregate, a Company Material Adverse Effect, none of the execution,
delivery or performance by the Company Parties of this Agreement or Additional
Agreements to which a Company Party is a party or the consummation by the
Company Parties of the transactions contemplated hereby or thereby constitutes a
default under or gives rise to any right of termination, cancellation or
acceleration of any obligation of a Company Party or to a loss of any material
benefit to which the Company Parties are entitled under any provision of any
Material Contract.

 

(d)          Except as would not reasonably be expected to be, individually or
in the aggregate, material to the Company and its Subsidies, taken as a whole,
the Company Parties are in compliance with all covenants, including all
financial covenants, in all notes, indentures, bonds and other instruments or
agreements evidencing any Indebtedness.

 

4.17        Licenses and Permits. Schedule 4.17 correctly lists each material
license, franchise, permit, order or approval or other similar authorization
affecting, or relating in any way to, the Business, together with the name of
the Authority issuing the same (the “Permits”). Except as indicated on Schedule
4.17 or as would not be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect, such Permits are valid and in full
force and effect, and none of the Permits will, assuming any applicable related
third party consent has been obtained or waived prior to the Closing Date, be
terminated or impaired or become terminable as a result of the transactions
contemplated hereby. Other than as would not be reasonably expected to have a
Company Material Adverse Effect, the Company Parties have all Permits necessary
to operate the Business.

 

4.18        Compliance with Laws. Other than as disclosed on Schedule 4.18 or
except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company Parties are not in
violation of, have not violated, and, to the Company’s knowledge, are neither
under investigation with respect to nor have been threatened to be charged with
or given notice of any violation or alleged violation of, any applicable Law, or
judgment, order or decree entered by any court, arbitrator or Authority,
domestic or foreign, nor, to the Company’s knowledge, is there any basis for any
such charge.

 

4.19        Intellectual Property.

 

(a)          Schedule 4.19 sets forth a true, correct and complete list of all
Intellectual Property owned by the Company Parties, specifying as to each, as
applicable: (i) application or registration number; (ii) the owner of such
Intellectual Property; and (iii) the jurisdictions by or in which such
Intellectual Property has been issued or registered or in which an application
for such issuance or registration has been filed.

 

(b)          Within the past three (3) years, no Company Party has been sued or
charged in writing with or been a defendant in any Action that involves a claim
of infringement of any Intellectual Property, and the Company Parties have no
knowledge of any other claim of infringement by a Company Party, except for any
that have since been resolved. To the Company’s knowledge, no other Person is
infringing any Intellectual Property owned by a Company Party.

 



30



 

(c)          To the Company’s knowledge, the conduct of the business of the
Company Parties does not infringe the Intellectual Property rights of any Person
in any material respect. The Company Parties exclusively own the Intellectual
Property set forth in Schedule 4.19.

 

(d)          All employees, agents, consultants or contractors who have
contributed to or participated in the creation or development of any material
Intellectual Property on behalf of the Company Parties or any predecessors in
interest thereto have assigned their Intellectual Property rights to a Company
Party, except where such assignment occurs by operation of law.

 

(e)          The Company Parties have taken reasonable measures to safeguard and
maintain (i) the confidentiality and value of all trade secrets and other
confidential information owned by them and (ii) the security, operation and
integrity of their material systems and software, and there have been no
material breaches, interruptions or violations of the same.

 

4.20         Accounts Receivable and Payable; Loans.

 

(a)          To the Company’s knowledge, all accounts receivable and notes of
the Company Parties reflected on the Financial Statements, and all accounts
receivable and notes arising subsequent to the date thereof, represent valid
obligations arising from services actually performed or goods actually sold by a
Company Party in the ordinary course of business consistent with past practice.
To the Company’s knowledge, the accounts payable of the Company Parties
reflected on the Financial Statements, and all accounts payable arising
subsequent to the date thereof, arose from bona fide transactions in the
ordinary course consistent with past practice.

 

(b)          To the Company’s knowledge, the Company has received no written
notice of any contest, claim, or right of setoff in any agreement with any maker
of an account receivable or note relating to the amount or validity of such
account, receivables or note that would reasonably be expected to result in a
Company Material Adverse Effect. To the Company’s knowledge, all accounts,
receivables or notes are good and collectible in the ordinary course of
business.

 

(c)          The information set forth on Schedule 4.20(c) separately identifies
any and all accounts, receivables or notes of a Company Party which are owed by
any Affiliate of the Company.

 

4.21         Pre-payments. No Company Party has received any payments with
respect to any services to be rendered or goods to be provided after the Closing
except in the ordinary course of business.

 

4.22         Employees.

 

(a)          Schedule 4.22(a) sets forth a true, correct and complete list of
the ten (10) highest paid employees of the Company as of September 30, 2018,
setting forth the name, title, current salary or compensation rate for each such
person and total compensation (including bonuses) paid to each such person for
the fiscal year ended December 31, 2017.

 



31



 

(b)           To the knowledge of each Company Party, no Company Party is a
party to or subject to any employment contract, consulting agreement, collective
bargaining agreement, or confidentiality agreement restricting the activities of
the Company Parties, non-competition agreement restricting the activities of the
Company Parties, or any similar agreement. There is no activity or proceeding by
a labor union or representative thereof to organize any employees of a Company
Party

 

(c)           There are no pending or threatened claims or proceedings against a
Company Party under any worker’s compensation policy or long-term disability
policy.

 

4.23         Employment Matters.

 

(a)           Schedule 4.23(a) sets forth a true and complete list of every
employment agreement, commission agreement, employee group or executive medical,
life, or disability insurance plan, and each incentive, bonus, profit sharing,
retirement, deferred compensation, equity, phantom shares, share option, share
purchase, share appreciation right or severance plan of a Company Party,
including the Kaixin 2018 Equity Incentive Plan, now in effect or under which a
Company Party has any obligation, or any understanding between a Company Party
and any employee concerning the terms of such employee’s employment that does
not apply to the Company Party’s employees generally (collectively, “Labor
Agreements”). The Company Parties have previously delivered to Purchaser true
and complete copies of each such Labor Agreement and any generally applicable
employee handbook or policy statement of each Company Party.

 

(b)           Except as disclosed on Schedule 4.23(b):

 

(i)          to the knowledge of Company Party, no current employee of a Company
Party, in the ordinary course of his or her duties, has breached breach any
obligation to a former employer in respect of any covenant against competition
or soliciting clients or employees or servicing clients or confidentiality or
any proprietary right of such former employer; and

 

(ii)          no Company Party is a party to any collective bargaining
agreement, no Company Party has any material labor relations dispute, and there
is no pending representation question or union organizing activity in respect of
employees of a Company Party.

 

4.24         Withholding. Other than as disclosed on Schedule 4.24, (a) all
social security contributions in respect of or on behalf of all its employees in
accordance with applicable Law have been paid or adequate accruals therefor have
been made on the Financial Statements, and (b) all reasonably anticipated,
material obligations of the Company Parties with respect to such employees
(except for those related to wages during the pay period immediately prior to
the Closing Date and arising in the ordinary course of business), whether
arising by operation of Law, by contract, or otherwise, for salaries and holiday
pay, bonuses and other forms of compensation payable to such employees in
respect of the services rendered by any of them prior to the date hereof have
been or will be paid by the Company Parties prior to the Closing Date.

 

32



 



4.25         Real Property.

 

(a)          Except as set forth on Schedule 4.25, the Company Parties do not
own, or otherwise have an interest in, any Real Property, including under any
Real Property lease, sublease, space sharing, or other occupancy agreement. Each
Company Party has good, valid and subsisting title to its respective leasehold
estates in the offices described on Schedule 4.25, free and clear of all Liens.
Other than as would not be reasonably expected to have a Company Material
Adverse Effect, no Company Party has breached or violated any local zoning laws,
and no notice from any Person has been received by a Company Party or served
upon a Company Party claiming any violation of any local zoning laws.

 

4.26          Accounts. Schedule 4.26 sets forth a true, complete and correct
list of the checking accounts, deposit accounts, safe deposit boxes, and
brokerage, commodity and similar accounts of each Company Party, including the
account number and name, the name of each depositary or financial institution
and the address where such account is located and the authorized signatories
thereto.

 

4.27          Tax Matters.

 

(a)           (i) Each Company Party has duly and timely filed all material Tax
Returns which are required to be filed by or with respect to it, and has paid
all material Taxes which have become due; (ii) in all material respects, all
such Tax Returns are true, correct and complete and accurate and disclose all
Taxes required to be paid; (iii) no Company Party is aware of any Action,
pending or proposed or threatened, with respect to Taxes of a Company Party or
for which a Lien may be imposed upon any of the Company Parties’ assets; (iv) no
statute of limitations in respect of the assessment or collection of any Taxes
of the Company Parties for which a Lien may be imposed on any of the Company
Parties’ assets has been waived or extended, which waiver or extension is in
effect, except for automatic extensions of time to file Tax Returns obtained in
the ordinary course of business; (v) each Company Party has complied in all
material respects with all applicable Laws relating to the reporting, payment,
collection and withholding of Taxes and has duly and timely withheld or
collected, paid over to the applicable Taxing Authority and reported all
material Taxes (including income, social, security and other payroll Taxes)
required to be withheld or collected by a Company Party; (vi) there is no Lien
for Taxes upon any of the assets of a Company Party other than Permitted Liens;
(vii) no claim has ever been made by a Taxing Authority in a jurisdiction where
a Company Party has not paid any Tax or filed Tax Returns, asserting that a
Company Party is or may be subject to material Tax in such jurisdiction; (viii)
there is no outstanding power of attorney from any Company Party authorizing
anyone to act on behalf of a Company Party in connection with any Tax, Tax
Return or Action relating to any Tax or Tax Return of a Company Party; (ix) each
Company Party is not a party to any Tax sharing or Tax allocation Contract
(other than any customary commercial contract the principal subject of which is
not Taxes); (x) each Company Party is not and has never been included in any
consolidated, combined or unitary Tax Return other than a Tax Return that
includes only the Company Parties; (xi) there is no outstanding request for a
ruling from any Taxing Authority, request for a consent by a Taxing Authority
for a change in a method of accounting, subpoena or request for information by
any Taxing Authority, or agreement with any Taxing Authority, with respect to
the Company Parties; (xii) the Company Parties have not requested any extension
of time within which to file any Tax Return, which Tax Return has since not been
filed; (xiii) to the knowledge of each Company Party, no issue has been raised
by a Taxing Authority in any prior Action relating to any Company Party with
respect to any Tax for any period which, by application of the same or similar
principles, could reasonably be expected to result in a material proposed Tax
deficiency of a Company Party for any other period; and (xiv) no Company Party
is liable for the Taxes of another Person that is not a Company Party as a
transferee or successor or as a member of consolidated, combined, unitary or
similar Tax group.

 

33



 



(b)           The Company parties will not be required to include any item of
income or exclude any item of deduction for any taxable period ending after the
Closing Date as a result of the use of a method of accounting with respect to
any transaction that occurred on or before the Closing Date.

 

4.28         Environmental Laws. Except as set forth on Schedule 4.28, no
Company Party has (i) received any written notice of any alleged claim,
violation of or Liability under any Environmental Law which has not heretofore
been cured or for which there is any remaining liability; (ii) disposed of,
emitted, discharged, handled, stored, transported, used or released any
Hazardous Materials, arranged for the disposal, discharge, storage or release of
any Hazardous Materials, or exposed any employee or other individual to any
Hazardous Materials so as to give rise to any Liability or corrective or
remedial obligation under any Environmental Laws; or (iii) entered into any
agreement that may require it to guarantee, reimburse, pledge, defend, hold
harmless or indemnify any other Person with respect to liabilities arising out
of Environmental Laws or the Hazardous Materials Activities of a Company Party,
except in each case as would not, individually or in the aggregate, be
reasonably expected to have a Company Material Adverse Effect.

 

(a)           The Company Parties have delivered to Purchaser all material
records in its possession concerning any material Hazardous Materials Activities
of a Company Party and all material environmental audits and assessments in the
possession or control of a Company Party of any facility currently owned or
leased by a Company Party which identifies the potential for any material
liabilities under or material violations of Environmental Law of or by a Company
Party.

 

(b)           To the knowledge of the Company, there are no Hazardous Materials
in, on, or under any properties owned, leased or used at any time by Company
Parties such as could give rise to any Liability or corrective or remedial
obligation of the a Company Party under any Environmental Laws, except in each
case as would not reasonably be expected to, individually or in the aggregate,
have a Company Material Adverse Effect.

 

4.29         Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of the Company or any of its Affiliates who might be entitled to any fee or
commission from Purchaser or any of its Affiliates (including a Company Party
following the Closing) upon consummation of the transactions contemplated by
this Agreement.

 

4.30         Powers of Attorney and Suretyships. The Company Parties do not have
any general or special powers of attorney outstanding (whether as grantor or
grantee thereof) or any obligation or liability (whether actual, accrued,
accruing, contingent, or otherwise) as guarantor, surety, co-signer, endorser,
co-maker, indemnitor or otherwise in respect of the obligation of any Person.

 



34



 

4.31         Directors and Officers. Schedule 4.31 sets forth a true, correct
and complete list of all directors and officers of the Company Parties as of the
date of this Agreement.

 

4.32         Certain Business Practices. Neither the Company Parties, nor any of
their directors or officers or employees, nor to the knowledge of any Company
Party any of their agents, in each case acting in their capacities as such, have
(i) used any Company Party funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns or violated any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or (iii) made any
other unlawful payment. Neither the Company Parties, nor any of their directors
or officers or employees, nor to the knowledge of any Company Party any of their
agents, in each case acting in their capacities as such, have, since October 1,
2015, directly or indirectly, in connection with the business of any of the
Company Parties, given or agreed to give any gift or similar benefit in any
material amount to any customer, supplier or other Person who is or may be in a
position to help or hinder the Company Parties or assist the Company Parties in
connection with any actual or proposed transaction, which, if not given could
reasonably be expected to have had a Company Material Adverse Effect on the
Company Parties, or which, if not continued in the future, could reasonably be
expected to adversely affect the business or prospects of the Company Parties
that could reasonably be expected to subject the Company Parties to suit or
penalty in any private or governmental litigation or proceeding.

 

4.33         VIE Contracts.

 

Other than as disclosed on Schedule 4.33:

 

(a)           The Company or any of its Subsidiaries, the WFOEs, the China
Dealer Shareholders and the Qianxiang Changda Shareholders have the legal right,
power and authority (corporate and other) to enter into and perform its
obligations under each applicable VIE Contract to which it is a party and has
taken all necessary action (corporate and other) to authorize the execution,
delivery and performance of, and has authorized, executed and delivered, each
VIE Contract to which it is a party.

 

(b)           To the extent permitted by applicable Laws, each VIE Contract
constitutes a valid and legally binding obligation of the parties named therein
and enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other Laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by Laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

 

35



 



(c)           The execution and delivery by each party named in each VIE
Contract, and the performance by such party of its obligations thereunder and
the consummation by it of the transactions contemplated therein shall not (i)
result in any violation of, be in conflict with, or constitute a default under,
any provision of its constitutional documents as in effect at the date hereof,
or any Material Contract to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound, (ii)
accelerate, or constitute an event entitling any Person to accelerate, the
maturity of any Indebtedness or other liability of the Company or any of its
Subsidiaries or to increase the rate of interest presently in effect with
respect to any Indebtedness of the Company or any of its Subsidiaries or (iii)
result in the creation of any Lien, claim, charge or encumbrance upon any of the
properties or assets of the Company or any of its Subsidiaries.

 

(d)           All consents required in connection with the VIE Contracts have
been made or unconditionally obtained in writing, and no such consent has been
withdrawn or subject to any condition precedent which has not been fulfilled or
performed.

 

(e)           Each VIE Contract is in full force and effect and no party to any
VIE Contract is in breach or default in the performance or observance of any of
the terms or provisions of such VIE Contract. None of the parties to any VIE
Contract has sent or received any communication regarding termination of or
intention not to renew any VIE Contract, and no such termination or non-renewal
has been threatened by any of the parties thereto.

 

4.34         Money Laundering Laws. The operations of the Company Parties are
and have been conducted at all times in compliance with all applicable money
laundering statutes, the rules and regulations thereunder, and any other
applicable related or similar rules, regulations or guidelines, issued,
administered or enforced by any relevant governmental Authority (collectively,
the “Money Laundering Laws”), and no Action involving the Company Parties with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company Parties, threatened.

 

4.35         Not an Investment Company. No Company Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

4.36         Transitional Agreements.

 

(a)           At Closing, the Transitional Agreements will constitute valid and
legally binding obligations of the parties named therein and enforceable in
accordance with its terms.

 

(b)           The Company and its Subsidiaries, together with the rights,
licenses, services and benefits to be provided to the Company and its
Subsidiaries pursuant to this Agreement and the other Additional Agreements,
constitute all of the assets, properties and rights owned, leased or licensed by
Seller and its Subsidiaries necessary to conduct the Business in all material
respects as currently conducted, in each case other than the assets, properties
and rights used to perform the services that are the subject of the Transitional
Agreements.

 



36



 

4.37         PRC Overseas Investment Registrations. Each Company Party that is
incorporated outside of the PRC has taken, or is in the process of taking, all
reasonable steps to comply with, and to ensure compliance by each of its equity
holders, option holders, directors, officers and employees that is, or is
directly or indirectly owned or controlled by, a PRC resident or citizen with
any applicable rules and regulations of the relevant PRC government agencies
(including the Ministry of Commerce, the National Development and Reform
Commission and the State Administration of Foreign Exchange) relating to
overseas investment by PRC residents and citizens or overseas listing by
offshore special purpose vehicles controlled directly or indirectly by PRC
companies and individuals, such as the Company Party (the “PRC Overseas
Investment Regulations”), including requesting each equity holder, option
holder, director, officer and employee that is, or is directly or indirectly
owned or controlled by, a PRC resident or citizen to complete any registration
and other procedures required under applicable PRC Overseas Investment
Regulations.

 

4.38         Disclosure. No representation or warranty by the Seller or Company
made in this Agreement and no material information provided by the Seller or
Company to the Purchaser in connection with the negotiation or execution of this
Agreement or any agreement contemplated hereby (including but not limited to the
Company Form F-1, as of the date of its submission to the SEC) contained or
contains (as applicable) any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Company that each of the
following representations and warranties are true, correct and complete as of
the date of this Agreement, except as disclosed in the Purchaser SEC Documents
filed prior to the date of this Agreement:

 

5.1           Corporate Existence and Power; Constitutional Documents. Purchaser
is a company duly incorporated, validly existing and in good standing under the
laws of the Cayman Islands. Copies of the constitutional documents of Purchaser
have heretofore been made available to the Company, and such copies are each
true and complete copies of such instruments as amended and in effect on the
date hereof.

 

5.2           Corporate Authorization.

 

(a)           The execution, delivery and performance by Purchaser of this
Agreement and the Additional Agreements (of which it is a party to) and the
consummation by Purchaser of the transactions contemplated hereby and thereby
are within the corporate powers of Purchaser. This Agreement and each of the
Additional Agreements has been duly authorized by all necessary corporate action
on the part of the Purchaser other than the approval of the shareholders of the
Purchaser in general meeting. This Agreement has been duly executed and
delivered by Purchaser and it constitutes, and upon its execution and delivery,
the Additional Agreements (of which it is a party to will constitute, a valid
and legally binding agreement of Purchaser, enforceable against them in
accordance with its terms.

 



37



 

(b)           The Purchaser board of directors (including any required committee
or subgroup thereof) has, as of the date of this Agreement, unanimously (i)
declared the advisability of the transactions contemplated by this Agreement,
(ii) determined that the transactions contemplated hereby are in the best
interests of the shareholders of Purchaser and (iii) determined that the
transactions contemplated hereby constitutes a “Business Combination” as such
term is defined in Purchaser’s amended and restated memorandum and articles of
association.

 

 

5.3           Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement requires any consent, approval, license or other
action by or in respect of, or registration, declaration or filing with any
Authority.

 

5.4           Non-Contravention. The execution, delivery and performance by the
Purchaser of this Agreement and the Additional Agreements and the consummation
by the Purchaser of the transactions contemplated hereby and thereby do not and
will not (i) result in holders of fewer than the number of Purchaser Units
specified in the Purchaser’s constitutional documents exercising their
redemption rights with respect to such transaction, contravene or conflict with
the constitutional documents of Purchaser or (ii) contravene or conflict with or
constitute a violation of Purchaser’s constitutional documents or any provision
of any Law, judgment, injunction, order, writ, or decree binding upon Purchaser.

 

5.5           Finders’ Fees. Except for the Deferred Underwriting Amount, there
is no investment banker, broker, finder or other intermediary which has been
retained by or is authorized to act on behalf of the Purchaser or its Affiliates
who might be entitled to any fee or commission from the Company, the Seller or
any of their respective Affiliates upon consummation of the transactions
contemplated by this Agreement or any of the Additional Agreements.

 

5.6           Issuance of Shares. The Closing Payment Shares, when issued in
accordance with this Agreement, will be duly authorized and validly issued, and
will be fully paid and nonassessable and not subject to or issued in violation
of any purchase option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of Cayman Islands Law, the
Purchaser’s constitutional documents or any contract to which Purchaser is a
party or by which Purchaser is bound.

 

5.7           Capitalization.

 

(a)           The authorized share capital of Purchaser is US$20,200 divided
into 200,000,000 Purchaser Ordinary Shares, of which 26,323,092 Purchaser
Ordinary Shares are issued and outstanding as of the date hereof, and 2,000,000
preferred shares, par value US$0.0001 per share, of which none are issued and
outstanding as of the date hereof. No other shares or other voting securities of
Purchaser are issued, reserved for issuance or outstanding. All issued and
outstanding Purchaser Ordinary Shares are, and any additional Purchaser Ordinary
Shares issued prior to the Closing will be, duly authorized, validly issued,
fully paid and nonassessable and not subject to or issued in violation of any
purchase option, right of first refusal, preemptive right, subscription right or
any similar right under any provision of Cayman Islands law, the Purchaser’s
constitutional documents or any contract to which Purchaser is a party or by
which Purchaser is bound. Except as set forth herein, there are no outstanding
contractual obligations of Purchaser to repurchase, redeem or otherwise acquire
any Purchaser Ordinary Shares or any capital equity of Purchaser. There are no
outstanding contractual obligations of Purchaser to provide funds to, or make
any investment (in the form of a loan, capital contribution or otherwise) in,
any other Person. Except as set forth in this Section 5.7(a), there are no
outstanding shares of capital stock of or other voting securities or ownership
interests in Purchaser.

 



38



 

(b)          As of the date hereof, 10,585,010 Purchaser Warrants, each
entitling the holder thereof to purchase one Purchaser Ordinary Share at a price
of US$11.50 are issued and outstanding.

 

5.8           Memorandum and Articles. Copies of the constitutional documents of
the Purchaser have heretofore been made available to the Company and the Seller,
and such copies are each true and complete copies of such instruments as amended
and in effect on the date hereof.

 

5.9           Information Supplied. The Proxy Statement will, when filed with
the SEC and at the time it is mailed to Purchaser’s shareholders, comply with
the applicable requirements of the Exchange Act. The Proxy Documents (as defined
in Section 6.5(a)) will not, at the date of filing and/ or mailing, as the case
may be, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading (subject to the qualifications and limitations set forth in the
materials provided by Purchaser or that are included in the Purchaser SEC
Documents). No material information provided by the Purchaser to the Company or
the Seller in connection with the negotiation or execution of this Agreement or
any agreement contemplated hereby (including but not limited to the Purchaser
public filings, as of the respective dates of their submission to the SEC),
contained or contains (as applicable) any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances in which
they were made, not misleading.

 

5.10         Trust Fund.

 

(a)           As of the date of this Agreement, Purchaser has a balance of
US$209,595,800 in the trust fund established by Purchaser for the benefit of its
public shareholders (the “Trust Fund”) in a trust account at Morgan Stanley and
JP Morgan Chase Bank N.A. (the “Trust Account”), and such monies are invested in
“government securities” (as such term is defined in the Investment Company Act
of 1940, as amended) and held in trust by Continental Stock Transfer & Trust
Company (the “Trustee”) pursuant to the Investment Management Trust Agreement,
dated as of October 25, 2017, between Purchaser and the Trustee (the “Trust
Agreement”).

 



39



 

(b)           The Trust Agreement is valid and in full force and effect and is
enforceable in accordance with its terms. There are no separate agreements, side
letters or other agreements or understandings (whether written or unwritten,
express or implied) (i) between the Purchaser and the Trustee that would cause
the description of the Trust Agreement in the Purchaser SEC Reports to be
inaccurate in any material respect or (ii) that would entitle any Person (other
than Purchaser shareholders holding Purchaser Ordinary Shares who shall have
elected to redeem their Purchaser Ordinary Shares pursuant to Purchaser’s
constitutional documents) to any portion of the proceeds in the Trust Account.
Purchaser has filed with the SEC true, correct and complete copies of the
executed and delivered Trust Agreement. The Trust Agreement has not been amended
or modified, and no such amendment or modification is contemplated by Purchaser.
As of the date hereof, no event has occurred which, with or without notice,
lapse of time or both, would or would reasonably be expected to constitute a
material default or breach under the Trust Agreement on the part of Purchaser or
the Trustee. Prior to the Closing, none of the funds held in the Trust Account
may be released except (A) to pay income and franchise taxes from any interest
income earned in the Trust Account or (B) to redeem Purchaser Ordinary Shares in
accordance with the provisions of Purchaser’s constitutional documents. There
are no Actions pending or threatened in writing with respect to the Trust
Account.

 

5.11         Listing. The Purchaser Units, Purchaser Ordinary Shares and
Purchaser Warrants are listed on the Nasdaq Capital Market, with trading tickets
CMSSU, CMSS and CMSSW, respectively.

 

5.12         Purchaser Required Vote. The affirmative vote of the holders of a
majority of the Purchaser Ordinary Shares voted at the Purchaser Shareholder
Meeting to approve this Agreement and the transactions contemplated hereby, and
the affirmative vote of the holders of a two-thirds majority of the Purchaser
Ordinary Shares voted at the Purchaser Shareholder Meeting to approve the
adoption of the Amended and Restated Memorandum and Articles of the Purchaser,
are the only votes of the holders of any class of Purchaser’s shares necessary
to approve the transactions contemplated by this Agreement (the “Purchaser
Required Vote”).

 

5.13         Purchaser SEC Documents and Financial Statements.

 

(a)           Purchaser has filed all forms, reports, schedules, statements and
other documents, including any exhibits thereto, required to be filed or
furnished by Purchaser with the SEC since Purchaser’s formation under the
Exchange Act or the Securities Act, together with any amendments, restatements
or supplements thereto, and will file all such forms, reports, schedules,
statements and other documents required to be filed subsequent to the date of
this Agreement (the “Additional Purchaser SEC Documents”). Purchaser has made
available to the Company copies in the form filed with the SEC of all of the
following, except to the extent available in full without redaction on the SEC’s
website through EDGAR for at least two (2) days prior to the date of this
Agreement: (i) Purchaser’s Annual Reports on Form 10-K for each fiscal year of
Purchaser beginning with the first year Purchaser was required to file such a
form, (ii) Purchaser’s Quarterly Reports on Form 10-Q for each fiscal quarter of
Purchaser beginning with the first quarter Purchaser was required to file such a
form (iii) all proxy statements relating to Purchaser’s meetings of shareholders
(whether annual or special) held, and all information statements relating to
shareholder consents, since the beginning of the first fiscal year referred to
in clause (i) above, (iv) its Form 8-Ks filed since the beginning of the first
fiscal year referred to in clause (i) above, and (v) all other forms, reports,
registration statements and other documents (other than preliminary materials if
the corresponding definitive materials have been provided to the Company
pursuant to this Section 5.13) filed by Purchaser with the SEC since Purchaser’s
formation (the forms, reports, registration statements and other documents
referred to in clauses (i), (ii), (iii), and (iv) above, whether or not
available through EDGAR, are, collectively, the (“Purchaser SEC Documents”). The
Purchaser SEC Documents were, and the Additional Purchaser SEC Documents will
be, prepared in all material respects in accordance with the requirements of the
Securities Act, the Exchange Act, and the Sarbanes-Oxley Act, as the case may
be, and the rules and regulations thereunder. The Purchaser SEC Documents did
not, and the Additional Purchaser SEC Documents will not, at the time they were
or are filed, as the case may be, with the SEC (except to the extent that
information contained in any Purchaser SEC Document or Additional Purchaser SEC
Document has been or is revised or superseded by a later filed Purchaser SEC
Document or Additional Purchaser SEC Document, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. As used in this Section 5.13, the term “file” shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC.

 



40



 

(b)           The financial statements and notes contained or incorporated by
reference in the Purchaser SEC Documents and the Additional SEC Documents
(collectively, the “Purchaser Financial Statements”) are complete and accurate
and fairly present in all material respects, in conformity with U.S. GAAP
applied on a consistent basis in all material respects and Regulation S-X or
Regulation S-K, as applicable, the financial position of the Purchaser as of the
dates thereof and the results of operations of the Purchaser for the periods
reflected therein. The Financial Statements (i) were prepared from the Books and
Records of the Purchasers; (ii) were prepared on an accrual basis in accordance
with U.S. GAAP consistently applied; (iii) contain and reflect all necessary
adjustments and accruals for a fair presentation of the Purchaser’s financial
condition as of their dates; and (iv) contain and reflect adequate provisions
for all material Liabilities for all material Taxes applicable to the Purchaser
with respect to the periods then ended.

 

(c)           Except as specifically disclosed, reflected or fully reserved
against in the Purchaser Financial Statements, and for liabilities and
obligations of a similar nature and in similar amounts incurred in the ordinary
course of business since the Purchaser’s formation, there are no material
liabilities, debts or obligations (whether accrued, fixed or contingent,
liquidated or unliquidated, asserted or unasserted or otherwise) relating to the
Purchaser. All debts and Liabilities, fixed or contingent, which should be
included under U.S. GAAP on a balance sheet are included in the Purchaser
Financial Statements. 

 

5.14         Books and Records. All Contracts, documents, and other papers or
copies thereof delivered to the Company or Seller by or on behalf of the
Purchaser are accurate, complete, and authentic in all material respects.

 

(a)          The Books and Records accurately and fairly, in all material
respects, reflect the transactions and dispositions of assets by the Purchaser.
The Purchaser maintains a system of internal accounting controls sufficient in
all material respects to provide reasonable assurance that:

 



41



 

(i)           transactions are executed only in accordance with the management’s
authorization;

 

(ii)          all income and expense items are promptly and properly recorded
for the relevant periods in accordance with the revenue recognition and expense
policies maintained by Purchaser, as permitted by U.S. GAAP;

 

(iii)         access to assets is permitted only in accordance with the
respective management’s authorization; and

 

(iv)         recorded assets are compared with existing assets at reasonable
intervals, and appropriate action is taken with respect to any differences.

 

(b)          All accounts, books and ledgers of Purchaser have been properly and
accurately kept and completed in all material respects, and there are no
material inaccuracies or discrepancies of any kind contained or reflected
therein. Purchaser does not have any records, systems controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any mechanical, electronic or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership (excluding
licensed software programs) and direct control of Purchaser and which are not
located at the relevant office.

 

5.15         Certain Business Practices. Purchaser represents and warrants that
no funds given to Seller in connection with the transaction anticipated by this
Agreement have been, or will be, derived from any illegal activities, including
but not limited to any violations of any applicable anti-corruption,
anti-bribery, anti-money laundering, counter terrorist financing, or economic
sanctions Laws. Neither the Purchaser, nor any director, officer, agent or
employee of the Purchaser (in their capacities as such) has (i) used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity, (ii) made any unlawful payment to foreign or
domestic government officials or employees, to foreign or domestic political
parties or campaigns or violated any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or (iii) made any other unlawful payment. Neither the
Purchaser, nor any director, officer, agent or employee of the Purchaser (nor
any Person acting on behalf of any of the foregoing, but solely in his or her
capacity as a director, officer, employee or agent of the Purchaser) has, since
the IPO, directly or indirectly, given or agreed to give any gift or similar
benefit in any material amount to any customer, supplier, governmental employee
or other Person who is or may be in a position to help or hinder the Purchaser
or assist the Purchaser in connection with any actual or proposed transaction,
which, if not given or continued in the future, would reasonably be expected to
adversely affect the business or prospects of the Purchaser and would reasonably
be expected to subject the Purchaser to suit or penalty in any private or
governmental litigation or proceeding.

 

5.16          Litigation. There is no Action (or any basis therefore) pending
against threatened against or affecting, Purchaser, any of its officers or
directors or any Purchaser Units, Purchaser Ordinary Shares or Purchaser
Warrants or any of Purchaser’s assets or Contracts before any court, Authority
or official or which in any manner challenges or seeks to prevent, enjoin, alter
or delay the transactions contemplated hereby or by the Additional Agreements.
There are no outstanding judgments against Purchaser. Purchaser is not, and has
not previously been, subject to any legal proceeding with any Authority.

 



42



 

5.17         Compliance with Laws. The Purchaser is not in violation of, has not
violated, and is neither under investigation with respect to has have been
threatened to be charged with or given notice of any violation or alleged
violation of, any Law, or judgment, order or decree entered by any court,
arbitrator or Authority, domestic or foreign, nor is there any basis for any
such charge and the Purchaser has not previously received any subpoenas by any
Authority.

 

5.18         Not an Investment Company The Purchaser is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

5.19          Interested Party Transactions. No employee, officer, director,
stockholder or Affiliate of Purchaser or a member of his or her immediate family
is indebted for borrowed money to Purchaser, nor is Purchaser indebted for
borrowed money (or committed to make loans or extend or guarantee credit) any of
them, other than reimbursement for reasonable expenses incurred on behalf of
Purchaser. No officer, director, stockholder or Affiliate of Purchaser or any
member of their immediate families is, directly or indirectly, interested in any
Contract with Purchaser (other than such contracts as relate to any such
individual ownership of capital stock or other securities of Purchaser.

 

5.20         Interim Operations. Purchaser has not engaged in any business
activity, other than (i) as described in the Purchaser SEC Documents and (ii) in
connection with the evaluation, negotiation and consummation of the transactions
contemplated hereby.

 

ARTICLE VI
COVENANTS OF THE COMPANY and Purchaser PENDING CLOSING

 

The Company and Purchaser hereby agree as follows:

 

6.1           Conduct of Business.

 

(a) From the date hereof through the Closing Date, the Company shall conduct
business only in the ordinary course, (including the payment of accounts payable
and the collection of accounts receivable), consistent with past practices, and
shall not enter into any material transactions without the prior written consent
of the Purchaser (other than in the ordinary course of business consistent with
past practice or in connection with the transactions contemplated by this
Agreement (including the transfer of the Company’s equity interest in its Ji’nan
subsidiary and related assets to an Affiliate of Seller), and shall use
commercially reasonable efforts to preserve intact its business relationships
with employees, clients, suppliers and other third parties. Without limiting the
generality of the foregoing, from the date hereof until and including the
Closing Date, other than in connection with the transactions contemplated by
this Agreement (including the transfer of the Company’s equity interest in its
Ji’nan subsidiary and related assets to an Affiliate of Seller), without the
other party’s prior written consent (which shall not be unreasonably withheld),
except as set forth on Schedule 6.1 the Company shall not:

 

43



 



(i)           amend, modify or supplement its memorandum and articles of
association or other constitutional or governing documents;

 

(ii)          amend, waive any provision of, terminate prior to its scheduled
expiration date, or otherwise compromise, in each case, in any material respect,
any Material Contract or any other right or asset of the Company;

 

(iii)          modify, amend or enter into any contract, agreement, lease,
license or commitment, which (A) is with respect to Real Property, (B) extends
for a term of one year or more or (C) obligates the payment of more than
US$500,000 (individually or in the aggregate);

 

(iv)         make any capital expenditures in excess of US$1,500,000
(individually or in the aggregate);

 

(v)          sell, lease, license or otherwise dispose of any of the Company’s
material assets or assets covered by any Material Contract except (i) pursuant
to existing contracts or commitments disclosed herein and (ii) sales of
Inventory, licenses or services in the ordinary course consistent with past
practice;

 

(vi)         accept returns of products sold from Inventory except in the
ordinary course, consistent with past practice;

 

(vii)        pay, declare or promise to pay any dividends or other distributions
with respect to its capital stock, or pay, declare or promise to pay any other
payments to any stockholder (other than, in the case of any shareholder that is
an employee, payments of salary accrued in said period at the current salary
rate);

 

(viii)       authorize any salary increase of more than 10% for any employee
making an annual salary equal to or greater than US$1,000,000 or in excess of
US$1,000,000 in the aggregate on an annual basis or change the bonus or profit
sharing policies of the Company or the Purchaser;

 

(ix)         obtain or incur any loan or other Indebtedness, including drawings
under the Company’s or the Purchaser’s existing lines of credit, in excess of
US$1,000,000;

 

(x)          suffer or incur any Lien, except for Permitted Liens, on the
Company’s or the Purchaser’s assets;

 

(xi)          suffer any damage, destruction or loss of property related to any
of the Company’s or the Purchaser’s assets, the aggregate value of which,
following any available insurance reimbursement, exceed US$1,000,000;

 

(xii)         delay, accelerate or cancel any receivables or Indebtedness owed
to the Company or the Purchaser or write off or make further reserves against
the same, other than in the ordinary course of business consistent with past
practice;

 

44



 



(xiii)        merge or consolidate with or acquire any other Person or be
acquired by any other Person;

 

(xiv)       suffer any insurance policy or policies protecting any of the
Company’s assets with an aggregate coverage amount in excess of US$1,000,000 to
lapse;

 

(xv)        amend any of its employee benefit plans;

 

(xvi)       make any change in its accounting principles or methods other than
in accordance with U.S. GAAP or write down the value of any Inventory or assets
other than in the ordinary course of business consistent with past practice;

 

(vii)        change the location of its principal place of business or
jurisdiction of organization;

 

(xviii)      issue, redeem or repurchase any capital shares, membership
interests or other securities, or issue any securities exchangeable for or
convertible into any shares of its capital shares, other than under the Kaixin
Auto Group 2018 Equity Incentive Plan;

 

(xvix)      make or change any material Tax election or change any annual Tax
accounting periods; or

 

(xx)         undertake any legally binding obligation to do any of the
foregoing.

 

(b)           From the date hereof through the Closing Date, the Purchaser shall
remain a “blank check company” as defined in Rule 419 under the Securities Act,
shall not conduct any business operations other than in connection with this
Agreement and ordinary course operations to maintain its status as a
Nasdaq-listed special purpose acquisition company pending the completion of the
transactions contemplated hereby. Without limiting the generality of the
foregoing, through the Closing Date, other than in connection with the
transactions contemplated by this Agreement without the other party’s prior
written consent (which shall not be unreasonably withheld), except as set forth
on Schedule 6.1(b), the Purchaser shall not, and shall cause its Subsidiaries to
not:

 

(i)           amend, modify or supplement its memorandum and articles of
association or other constitutional or governing documents;

 

(ii)          authorize, commit or actually issue, grant, sell, pledge, dispose
of any of its shares or other equity interests or any options, warrants,
commitments, subscriptions or rights of any kind to acquire or sell any of its
shares or other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities;

 

45



 



(iii)         subdivide, combine, recapitalize or reclassify any of its shares
or other equity interests or issue any other securities in respect thereof or
pay or set aside any dividend or other distribution (whether in cash, equity or
property or any combination thereof) in respect of its shares or other equity
interests, or directly or indirectly redeem, purchase or otherwise acquire or
offer to acquire any of its securities;

 

(iv)         incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $50,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person; or

 

(v)          amend, waive or otherwise change the Trust Agreement in any manner
adverse to the Purchaser.

 

(c)           Neither party shall (i) take or agree to take any action that
might make any representation or warranty of such party inaccurate or misleading
in any respect at, or as of any time prior to, the Closing Date or (ii) omit to
take, or agree to omit to take, any action necessary to prevent any such
representation or warranty from being inaccurate or misleading in any respect at
any such time.

 

(d)           From the date hereof through the Closing Date, neither the Seller
nor the Company, on the one hand, nor the Purchaser, on the other hand, shall,
and such Persons shall use reasonable best efforts to cause each of their
respective officers, directors, Affiliates, managers, consultant, employees,
representatives and agents not to, directly or indirectly, (i) encourage,
solicit, initiate, engage or participate in negotiations with any Person
concerning any Alternative Transaction, (ii) take any other action intended or
designed to facilitate the efforts of any Person relating to a possible
Alternative Transaction or (iii) approve, recommend or enter into any
Alternative Transaction or any Contract related to any Alternative Transaction.
For purposes of this Agreement, the term “Alternative Transaction” shall mean
any of the following transactions involving the Company Group or the Purchaser
(other than the transactions contemplated by this Agreement): (i) any merger,
consolidation, share exchange, business combination or other similar
transaction, or (ii) any sale, lease, exchange, transfer or other disposition of
a material portion of the assets of such Person (other than sales of inventory,
services or licenses in the ordinary course of business) or any class or series
of the capital stock or other equity interests of the Company or the Purchaser
in a single transaction or series of transactions. In the event that there is an
unsolicited proposal for, or an indication of a serious interest in entering
into, an Alternative Transaction, communicated in writing to the Company Group
or the Purchaser or any of their respective representatives or agents (each, an
“Alternative Proposal”), such party shall as promptly as practicable (and in any
event within one (1) Business Day after receipt) advise the other parties to
this Agreement orally and in writing of any Alternative Proposal and the
material terms and conditions of any such Alternative Proposal (including any
changes thereto) and the identity of the person making any such Alternative
Proposal. The Company and the Purchaser shall keep the other parties informed on
a reasonably current basis of material developments with respect to any such
Alternative Proposal.

 



46



 

6.2           Access to Information. From the date hereof until and including
the Closing Date, each of the Company and the Purchaser shall, to the best of
its ability, (a) continue to give the other party, its legal counsel and other
representatives full access to the offices, properties and, Books and Records,
(b) furnish to the other party, its legal counsel and other representatives such
information relating to the business of the Company and the Purchaser as such
Persons may request and (c) cause the employees, legal counsel, accountants and
representatives to cooperate with the other party in its investigation of the
Business; provided that no investigation pursuant to this Section (or any
investigation prior to the date hereof) shall affect any representation or
warranty given by the Company or the Purchaser and, provided further, that any
investigation pursuant to this Section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the Business of the Company.
Notwithstanding anything to the contrary in this Agreement, neither party shall
be required to provide the access described above or disclose any information if
doing so is reasonably likely to (i) result in a waiver of attorney-client
privilege, work product doctrine or similar privilege or (ii) violate any
contract to which it is a party or to which it is subject or applicable Law,
provided that the non-disclosing party must advise the other party that it is
withholding such access and/or information and (to the extent reasonably
practicable) provide a description of the access and/or information not
disclosed.

 

6.3           Notices of Certain Events. Each party shall promptly notify the
other party of the following, provided that no such notice shall constitute an
acknowledgement or admission by the party providing the notice regarding whether
or not any of the conditions to Closing have been satisfied or in determining
whether or not any of the representations, warranties or covenants contained in
this Agreement have been breached.:

 

(a)           any notice from any Person alleging that the consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement or that the transactions contemplated by this Agreement might
give rise to any Action by or on behalf of such Person or create any Lien on any
Company Capital Shares or capital shares of the Purchaser;

 

(b)          any notice from any Authority in connection with the transactions
contemplated by this Agreement or the Additional Agreements;

 

(c)           any Actions commenced or threatened against or involving either
party or any of their shareholders that relate to the consummation of the
transactions contemplated by this Agreement or the Additional Agreements;

 

(d)           any inaccuracy of any representation or warranty of such party
contained in this Agreement, or any failure of such party to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder, in each case which inaccuracy or failure would cause any of the
conditions set forth in ARTICLE IX not to be satisfied.

 

6.4           Annual and Interim Financial Statements. From the date hereof
through the Closing Date, within seventy-five (75) days following the end of
each three-month quarterly period, the Company shall deliver to Purchaser an
unaudited consolidated summary of its statement of operations data and an
unaudited consolidated balance sheet for the period from the date of the Balance
Sheet through the end of such quarterly period and the applicable comparative
period in the preceding fiscal year. The Company shall also promptly deliver to
Purchaser copies of any annual audited consolidated financial statements of the
Company that the Company’s certified public accountants may issue.

 

47



 



6.5           SEC Filings.

 

(a)           As promptly as practicable after the date hereof, Purchaser shall
prepare and file with the SEC a proxy statement in preliminary form (as amended
or supplemented from time to time, the “Proxy Statement”) calling an
extraordinary special meeting of the Purchaser’s shareholders (the “Purchaser
Shareholder Meeting”) seeking the approval of Purchaser’s shareholders of the
transactions contemplated hereby and offering to redeem from its public
shareholders their Purchaser Ordinary Shares pursuant to Article 48.3 of its
existing memorandum and articles of association in in conjunction with a
shareholder vote on the transactions contemplated hereby (the “Purchaser
Shareholder Redemption”), all in accordance with and as required by the
Purchaser’s constitutional documents, applicable Law and any applicable rules
and regulations of the SEC and Nasdaq, and as may have been disclosed in the
Prospectus. In the Proxy Statement, Purchaser shall seek (i) adoption and
approval of this Agreement and the transactions contemplated hereby by the
holders of Purchaser Ordinary Shares in accordance with Purchaser’s
constitutional documents and the rules and regulations of the SEC and Nasdaq and
(ii) adoption and approval of the Amended and Restated Memorandum and Articles
of Association of the Purchaser (together, the “Required Approval Matters”), and
(iii) to obtain any and all other approvals necessary or advisable to effect the
consummation of the transactions contemplated hereby. In connection with the
Proxy Statement, Purchaser will also file with the SEC financial and other
information about the transactions contemplated hereby in accordance with
applicable proxy solicitation rules set forth in Purchaser’s constitutional
documents, applicable Law and the rules and regulations of the SEC and Nasdaq
(such Proxy Statement and the documents included or referred to therein pursuant
to which the Purchaser Shareholder Redemption will be made, together with any
supplements, amendments and/or exhibits thereto, the “Proxy Documents”). The
Proxy Documents will comply as to form and substance with the applicable
requirements of the Exchange Act and the rules and regulations thereunder. The
Company will provide all financial and other information with respect to the
Company, its business and operations as is reasonably requested by the Purchaser
and necessary, pursuant to applicable requirements of the Exchange Act and the
rules and regulations thereunder, for inclusion in Proxy Documents. If
reasonably requested by the Purchaser in connection with Purchaser’s preparation
of the Proxy Documents, the Company’s financial statements must be reviewed or
audited by the Company’s auditors.

 

(b)          Purchaser shall mail the Proxy Statement to holders of Purchaser
Ordinary Shares of record, as of the record date to be established by the board
of directors of Purchaser. Each of the Company and Purchaser shall furnish all
information concerning such party and its Affiliates to the other party, and
provide such other assistance, as may be reasonably requested in connection with
the preparation, filing and distribution of the Proxy Statement, and the Proxy
Statement shall include all information reasonably requested by such other party
to be included therein. Each of the Company and Purchaser shall promptly notify
the other upon the receipt of any comments from the SEC or any request from the
SEC for amendments or supplements to the Proxy Statement and shall provide the
other with copies of all correspondence between it and its representatives, on
the one hand, and the SEC, on the other hand. Each of the Company and Purchaser
shall use its reasonable best efforts to respond as promptly as reasonably
practicable to any comments from the SEC with respect to the Proxy Statement.

 



48



 

(c)           Prior to filing with the SEC or mailing to Purchaser’s
shareholders, Purchaser will make available to the Company drafts of the Proxy
Statement, both preliminary and final, and will provide the Company with a
reasonable opportunity to comment on such drafts, shall consider such comments
in good faith and shall accept all reasonable additions, deletions or changes
suggested by the Company in connection therewith. Purchaser shall not file any
such documents with the SEC (including response to any comments from the SEC
with respect thereto) without the prior written consent of the Company (such
consent not to be unreasonably withheld, conditioned or delayed). Purchaser will
advise the Company promptly after receipt of notice thereof, of (i) the time
when the Proxy Statement has been filed, (ii) in the event the preliminary Proxy
Statement is not reviewed by the SEC, the expiration of the waiting period in
Rule 14a-6(a) under the Exchange Act, (iii) in the event the preliminary Proxy
Statement is reviewed by the SEC, receipt of oral or written notification of the
completion of the review by the SEC, (iv) the filing of any supplement or
amendment to the Proxy Statement, (v) any request by the SEC for amendment of
the Proxy Statement, (vi) any comments from the SEC relating to the Proxy
Statement and responses thereto, or (vii) requests by the SEC for additional
information. Purchaser shall promptly respond to any SEC comments on the Proxy
Statement and shall use its reasonable best efforts to have the Proxy Statement
cleared by the SEC under the Exchange Act as soon after filing as practicable;
provided, that prior to responding to any comments or material requests from the
SEC, Purchaser will make available to the Company drafts of any such response
and provide the Company with a reasonable opportunity to comment on such drafts
(including the proposed final version of such document or response).

 

(d)           No information provided by the Seller or Company to Purchaser for
inclusion in the Proxy Statement or any amendments thereto as of the date of its
submission to the SEC will cause the final Proxy Statement to contain any untrue
statement of a material fact, or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they are made, not misleading. If at any time prior
to the Purchaser Shareholder Meeting there shall be discovered any information
that should be set forth in an amendment or supplement to the Proxy Statement so
that the Proxy Statement would not include any misstatement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, Purchaser
shall promptly transmit to its shareholders an amendment or supplement to the
Proxy Statement containing such information. If, at any time prior to the
Closing, the Company discovers any information, event or circumstance relating
to the Company or any of its Affiliates, officers, directors or employees that
should be set forth in an amendment or a supplement to the Proxy Statement so
that the Proxy Statement would not include any misstatement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, then the
Company shall promptly inform Purchaser of such information, event or
circumstance.

 



49



 

(e)           Purchaser shall make all filings required to be made by Purchaser
with respect to the transactions contemplated hereby under the Securities Act,
the Exchange Act, applicable “blue sky” laws and any rules and regulations
thereunder.

 

(f)           The Company shall use its commercially reasonable efforts to
promptly provide Purchaser with all information concerning the Company
reasonably requested by Purchaser for inclusion in the Proxy Statement and any
amendment or supplement to the Proxy Statement (if any) and in any other filing
required to be made by Purchaser with respect to the transactions contemplated
hereby under the Securities Act, the Exchange Act, applicable “blue sky” laws
and any rules and regulations thereunder. The Company shall cause the officers
and employees of the Company to be reasonably available to Purchaser and its
counsel in connection with the drafting of the Proxy Statement and such other
filings and responding in a timely manner to comments relating to the Proxy
Statement from the SEC.

 

6.6           Purchaser Shareholder Meeting. Purchaser shall, as promptly as
practicable after being advised by the staff of the SEC that the staff of the
SEC has no further comments on the Proxy Documents, establish a record date
(which date shall be mutually agreed with the Company) for, duly call, give
notice of, convene and hold the Purchaser Shareholder Meeting. Purchaser shall
use its reasonable best efforts to obtain the approval of the Required Approval
Matters, including by soliciting proxies as promptly as practicable in
accordance with applicable Law and the Purchaser’s constitutional documents for
the purpose of approving the Required Approval Matters. Notwithstanding anything
to the contrary contained in this Agreement, Purchaser shall be entitled to
adjourn the Purchaser Shareholder Meeting (a) to ensure that any supplement or
amendment to the Proxy Statement that the board of directors of Purchaser has
determined in good faith is required by applicable Law is disclosed to
Purchaser’s shareholders and for such supplement or amendment to be promptly
disseminated to Purchaser’s shareholders prior to the Purchaser Shareholder
Meeting, (b) if, as of the time for which the Purchaser Shareholder Meeting is
originally scheduled (as set forth in the Proxy Statement), there are
insufficient Purchaser Ordinary Shares represented (either in person or by
proxy) to constitute a quorum necessary to conduct the business to be conducted
at the Purchaser Shareholder Meeting, or (c) by ten (10) Business Days in order
to solicit additional proxies from shareholders in favor of the adoption of the
Required Approval Matters; provided, that in the event of an adjournment
pursuant to clauses (a) or (b) above, the Purchaser Shareholder Meeting shall be
reconvened as promptly as practicable following such time as the matters
described in such clauses have been resolved, and in no event shall the
Purchaser Shareholder Meeting be reconvened on a date that is later than five
(5) Business Days prior to April 25, 2019 (the “Outside Closing Date”).

 

6.7           Trust Account. Purchaser shall make appropriate arrangements to
cause the funds in the Trust Account to be disbursed in accordance with the
Trust Agreement and for the payment of (i) all amounts payable to shareholders
of Purchaser holding Purchaser Units or Purchaser Ordinary Shares who shall have
validly redeemed their Purchaser Units or Purchaser Ordinary Shares upon
acceptance by the Purchaser of such Purchaser Units or Purchaser Ordinary
Shares, (ii) the expenses to the third parties to which they are owed in an
amount not to exceed US$3,000,000 and (iii) the Deferred Underwriting Amount to
the underwriter in the IPO. Following the payments described in the preceding
sentence, the Trust Account shall terminate, except as otherwise provided in the
Trust Agreement. Purchaser shall not agree to, or permit, any amendment or
modification of, or waiver under, the Trust Agreement without the prior written
consent of the Company.

 

50



 



6.8           Employees of the Company and the Manager. Schedule 6.8 lists those
employees designated by the Company as key personnel of the Company (the “Key
Personnel”). The Company shall use commercially reasonable efforts to enter into
Labor Agreements with each of its employees to the extent required by law prior
to the Closing Date.

 

6.9           Trust Extension. If Purchaser reasonably believes that the Closing
may not occur on or prior to January 25, 2019 but that the parties are
reasonably capable of causing the Closing to occur on or prior to April 25,
2019, then Purchaser shall extend its life for an additional three (3) months
pursuant to the terms of the Purchasers constitutional documents and the Trust
Agreement. In the event that Purchaser elects to, or is required to, extend its
life for an additional three (3) months, Company shall, upon notice from the
Purchaser, but no later than January 15, 2019, loan the Purchaser US$1.05
million on the form of note attached as Schedule 6.9 hereof.

 

6.10         Listing. Purchaser shall (a) cause the Closing Payment Shares to be
approved for listing on and tradable over the Nasdaq Capital Market on a tier no
lower than the Purchaser Ordinary Shares trade on the date hereof, (b) cause the
Purchaser Units, Purchaser Ordinary Shares and the Purchaser Warrants to remain
listed on the Nasdaq Capital Market from and after the date hereof until the
earlier of the Closing Date and the termination of this Agreement in accordance
with Article XII.

 

6.11         Section 16 of the Exchange Act. Prior to the Closing, the board of
directors of Purchaser, or an appropriate committee thereof, shall adopt a
resolution consistent with the interpretive guidance of the SEC relating to Rule
16b-3(d) under the Exchange Act, such that the acquisition of Purchaser Ordinary
Shares pursuant to this Agreement by any officer or director of the Company who
is expected to become a “covered person” of the Purchaser for purposes of
Section 16 of the Exchange Act and the rules and regulations thereunder
(“Section 16”) shall be exempt acquisitions for purposes of Section 16.

 

ARTICLE VII
COVENANTS OF THE COMPANY

 

The Company agrees that:

 

7.1           Reporting and Compliance with Laws. From the date hereof through
the Closing Date, the Company shall duly and timely file all Tax Returns
required to be filed with the applicable Taxing Authorities and pay any and all
Taxes required by any Taxing Authority.

 

7.2           Reasonable Efforts to Obtain Consents. The Company shall use
commercially reasonable efforts to obtain each of the third party consents
identified on Schedule 7.2 as promptly as practicable hereafter.

 

7.3           Share Pledge Registration. The Company shall use its reasonable
best efforts to procure the shareholders of Qianxiang Changda to complete the
share pledge registration with the local AIC as soon as possible.

 



51



 

7.4           Dealership and After Sale Agreements Amendments. The Company shall
use its reasonable best efforts to negotiate and enter into Amendments to the
Dealership Agreements and After Sale Agreements to provide that the share
consideration payable to counterparties thereunder will comply with the terms of
the Transaction, in the substantially agreed form of Exhibit D.

 

7.5           Licenses of Qianxiang Changda. The Company shall use its
reasonable best efforts to procure Qianxiang Changda to obtain or review its
internet content provider certification (namely the “ICP”, a permit issued by
the Chinese Ministry of Industry and Information Technology) if needed and where
Qianxiang Changda continues to engage in Business and providing for users
profitable internet information based or related services.

 

ARTICLE VIII
COVENANTS OF ALL PARTIES HERETO

 

The parties hereto covenant and agree that:

 

8.1           Reasonable Best Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, each party shall use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable Laws, and to cooperated
as reasonably requested by the other parties, to consummate and implement
expeditiously each of the transactions contemplated by this Agreement. The
parties hereto shall execute and deliver such other documents, certificates,
agreements and other writings and take such other actions as may be necessary or
reasonably desirable in order to consummate or implement expeditiously each of
the transactions contemplated by this Agreement.

 

8.2           Tax Matters.

 

(a)           Purchaser, Seller and their Affiliates will cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
any Tax matters relating to the Company Parties (including by the provision of
reasonably relevant records or information). The party requesting such
cooperation will pay the reasonable out-of-pocket expenses of the other party.

 

(b)           PRC Tax Bulletin No. 7

 

(i)           The Parties hereby acknowledge, covenant and agree that (x)
Purchaser shall have no obligation to pay any Tax assessed by the applicable PRC
Authority on the Seller, or any other Tax of a nature that is required by
applicable Law to be paid by the Seller with respect to the sale of the
Purchased Shares pursuant to this Agreement, and (y) the Seller agree to bear
and pay any Tax assessed by the applicable PRC Authority on any Company Party
with respect to the sale of the Purchased Shares pursuant to this Agreement.

 

(ii)           The Seller shall (x) at their own expense, as soon as possible
within thirty (30) days following the date of this Agreement and prior to the
Closing Date, report the sale of the Purchased Shares to the applicable PRC
Authority in accordance with the reporting provisions under the State
Administration of Taxation’s Bulletin on Several Issues of Enterprise Income Tax
on Income Arising from Indirect Transfers of Property by Non-resident
Enterprises (State Administration of Taxation Bulletin [2015] No. 7 on February
3, 2015, as amended, supplemented, modified or interpreted from time to time by
any implementing rules and regulations, and any successor rule or regulation
thereof under the Laws of the PRC, the “PRC Tax Bulletin No. 7”) (and make such
filings and disclosures in accordance therewith) and (y) timely pay any Tax
assessed by the applicable PRC Authority (to the extent that such PRC Authority
requires any Taxes to be paid) on any Company Party with respect to the
transactions contemplated under this Agreement in accordance with applicable
Law. After such Tax reporting, the Company Parties and Seller agree to use their
commercially reasonable efforts to promptly submit all documents lawfully
requested by the applicable PRC Authority in connection with such Tax reporting
and shall deliver to Purchaser a duplicate of the PRC Tax Bulletin No. 7 filing
documents as well as a copy of proof issued by the applicable PRC Authority with
respect to any Tax payment made by the Seller pursuant to this subsection (ii)
(or written assessment notice issued by the PRC Authority if payment is not
required).

 



52



 

(iii)         Purchaser shall have the right, but are under no obligation, to
make applicable tax filings with a relevant PRC Authority, and Seller and
Company Parties shall cooperate in good faith in such Purchaser’s filing and
provide all necessary assistance and information of Seller and Company Parties
to Purchaser in a timely manner, provided that Purchaser’s failure to so make
the filings shall not relieve Seller from any obligation to indemnify, defend
and hold harmless Purchaser in this regard.

 

8.3           Settlement of Purchaser Liabilities. Concurrently with the
Closing, the Liabilities of the Purchaser set forth on a schedule to be provided
by Purchaser to the Company and the Seller, which include reimbursement of
out-of-pocket expenses reasonably incurred by Purchaser’s officers, directors,
or any of their respective Affiliates, in connection with identifying,
investigating and consummating a business combination shall be settled and paid
in full by the Purchaser from the Trust Account, subject to the limitations of
Section 6.7 hereof.

 

8.4           Compliance with SPAC Agreements. The Company and Purchaser shall
comply with each of the applicable agreements entered into in connection with
the IPO and included as an exhibit in the Purchaser’s most recently filed annual
report on Form 10-K, including that certain registration rights agreement, dated
as of October 25, 2017 by and between Purchaser and the investors named therein.

 

8.5           Confidentiality. Each of the Company and Seller, on the one hand,
and Purchaser, on the other hand, shall hold and shall cause their respective
representatives to hold in strict confidence, unless required or compelled to
disclose by judicial or administrative process or by other requirements of Law,
all documents and information concerning the other party furnished to it by such
other party or its representatives in connection with the transactions
contemplated by this Agreement, including in each case the existence of this
Agreement and the transactions contemplated hereby or any negotiations or
discussions with respect thereto (except to the extent that such information can
be shown to have been (a) previously known by the party to which it was
furnished, (b) in the public domain through no fault of such party or (c) later
lawfully acquired on a non-confidential basis from another source, which source
is not the agent of the other party, by the party to which it was furnished,
without any breach by such source of any obligation of confidentiality to the
other party), and each party shall not release or disclose such information to
any other Person, except its representatives in connection with this Agreement.
In the event that any party believes that it is required to disclose any such
confidential information pursuant to applicable Laws, such party shall, to the
extent permitted by applicable Law, give timely written notice to the other
party so that such party may have an opportunity to obtain a protective order or
other appropriate relief, and such party shall only disclose the minimum amount
of such confidential information that is so required to be disclosed. The
parties acknowledge that some previously confidential information will be
required under applicable Law to be disclosed in the Proxy Statement.

 

53



 



8.6           Directors’ and Officers’ Tail Policy. Prior to the Closing Date,
Purchaser shall purchase a directors’ and officers’ tail liability insurance
policy, with respect to claims arising from facts and events that occurred prior
to the Closing Date.

 

ARTICLE IX
CONDITIONS TO CLOSING

 

9.1           Condition to the Obligations of the Parties. The obligations of
all of the parties to consummate the Closing are subject to the satisfaction of
all the following conditions:

 

(a)          No governmental Authority of competent jurisdiction shall have (i)
enacted, issued or promulgated any Law that is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or which has the
effect of prohibiting or otherwise prevent the consummation thereof or (ii)
issued or granted any Order that is in effect and has the effect of making the
transactions contemplated by this Agreement illegal or which has the effect of
prohibiting or otherwise preventing the consummation thereof.

 

(b)          The Purchaser Required Vote shall have been obtained at the
Purchaser Shareholders Meeting.

 

(c)           Purchaser shall have at least US$5,000,001 of net tangible assets
upon consummation of the Closing (which amount shall not include any amounts
contributed by the Company or the Seller or by investors or financial introduced
or procured by the Company or the Seller).

 

9.2           Conditions to Obligations of Purchaser. The obligation of
Purchaser to consummate the Closing is subject to the satisfaction, or the
waiver at Purchaser’s sole and absolute discretion, of all the following further
conditions:

 

(a)           The Company shall have duly performed in all material respects all
of its obligations hereunder required to be performed by it at or prior to the
Closing Date.

 

(b)           All of the representations and warranties of the Company contained
in this Agreement and in any certificate delivered by the Company pursuant
hereto, disregarding all qualifications and exceptions contained therein
relating to materiality or Company Material Adverse Effect, shall be true and
correct at and as of the date of this Agreement and as of the Closing Date as if
made at and as of such date, in each case except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, and provided that in each case in that to the extent such representation
or warranty is made in ARTICLE IV only as of a specific date, such
representation or warranty shall speak only as of such specific date.

 

54



 



(c)           Since the Agreement Date, no Company Material Adverse Effect shall
have occurred and be continuing.

 

(d)          Purchaser shall have received a certificate signed by either the
Chief Executive Officer or the Chief Financial Officer of the Company certifying
that each of the conditions set forth in Sections 9.2(a), 9.2(b) and 9.2(c) have
been satisfied.

 

(e)          Purchaser shall have received certificates signed by the corporate
secretary of the Company and the Sellers, respectively, attaching and certifying
to the accuracy of the following: (i) a copy of the memorandum and articles of
association of the Company, certified as of a recent date by the Secretary of
the Company, (ii) copies of the Company’s certificate of incorporation and
certificates of incorporation on change of name; (iii) copies of resolutions
duly adopted by the board of directors of the Company and the Seller authorizing
this Agreement and the transactions contemplated hereby and thereby, (iv)
signatures of the officer(s) executing this Agreement and any certificate or
document to be delivered pursuant hereto, together with evidence of the
incumbency of such Secretary, and (v) a recent good standing certificate
regarding the Company and the Seller from each jurisdiction in which the Company
and the Seller organized or is qualified to do business.

 

(g)          Each of the Additional Agreements shall have been duly executed (in
each case, in a form reasonably acceptable to the Purchaser, the Seller and the
Company) and delivered to the Purchaser by the parties thereto other than the
Purchaser and any Affiliate thereof, if applicable, and such Additional
Agreements shall be in full force and effect in accordance with the terms
thereof as of the Closing.

 

(h)          Purchaser shall have received either: (i) a revised Company
Disclosure Schedule updated as of the Closing Date, which, in the cause of this
clause (i), shall be deemed to update the disclosure schedule for purposes of
ARTICLE IV in connection with this Section 9.2, or (ii) confirmation that there
are no supplemental disclosures to the Company Disclosure Schedule delivered at
the date of this Agreement.

 

(i)           The Purchaser shall have received an extract of the Company’s
register of members reflecting the transfer of the Purchased Shares to the
Purchaser.

 

(j)           All loans set forth on Schedule 9.2(j) hereto shall have been, in
their entirety, forfeited and waived without recourse by the Seller and any
other outstanding loans made to the Company and/or any of the Company’s
Subsidiaries by Seller or any of Seller’s Subsidiaries shall have been in their
entirety, forfeited and waived without recourse by the Seller or any of the
Seller’s Subsidiaries.

 

(k)           Each of the guarantees for the benefit of the Company and/or any
of the Company’s Subsidiaries set forth on Schedule 9.2(k) shall remain in
effect immediately after the Closing on the terms provided in the Master
Transactional Agreement.

 



55



 

(l)           The Purchaser shall have received duly executed legal opinions
(each in a form reasonably acceptable to the Purchaser) addressed to the
Purchaser and dated as of the Closing Date from each of the Company’s PRC legal
counsel and Cayman Islands legal counsel, each as in the respective form set
forth on Schedule 9.2(l).

 

(m)         The Company (through an Affiliate of the Company as sole
shareholder) shall have completed the transfer of its equity interest in its
Ji’nan subsidiary and related assets to an Affiliate of the Seller for
consideration equal to their carrying value on the Balance Sheet (for the
avoidance of doubt, (A) such consideration may include forgiveness of
indebtedness extended by Seller to the Company or other members of the Company
Group, (B), any such forgiveness of indebtedness shall not violate the other
provisions of this Agreement, including Sections 6.1 or 9.2(j) and (C) the
Company and any Affiliate of the Company will be released from any and all
historic, present and future Liabilities associated with its Ji’nan subsidiary).

 

9.3           Conditions to Obligations of the Company and the Seller. The
obligations of the Company and the Seller to consummate the Closing is subject
to the satisfaction, or the waiver by each of the Company and Seller at their
sole and absolute discretion, of all of the following further conditions:

 

(a)          The Purchaser shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing Date.

 

(b)          (i) The representations and warranties of Purchaser contained in
this Agreement (except in Section 5.11), and in any certificate or other writing
delivered by the Purchaser pursuant hereto, disregarding all qualifications and
expectations contained therein relating to materiality shall be true and correct
in all material respects at and as of the date of this Agreement and as of the
Closing Date, as if made at and as of such date, provided that in each case to
the extent such representation or warranty is made in ARTICLE V only as of a
specific date, such representation or warranty shall speak only as of such
specific date and (ii) the representations and warranties of Purchaser contained
in Section 5.11 shall be true and correct in all respects at and as of the date
of this Agreement and as of the Closing Date, as if made at and as of such date.

 

(c)          Since the Agreement Date, no Purchaser Material Adverse Effect
shall have occurred and be continuing.

 

(d)          The Company shall have received a certificate signed by either the
chief executive officer or the chief financial officer of the Company certifying
that each of the conditions set forth in Sections 9.3(a), 9.3(b) and 9.3(c) have
been satisfied.

 

(e)           Each of the Additional Agreements shall have been duly executed
(in each case, in a form reasonably acceptable to the Purchaser, the Seller and
the Company) and delivered to the Company and the Seller by the parties thereto
other than the Company and the Seller and any Affiliate thereof, if applicable,
and such Additional Agreements shall be in full force and effect in accordance
with the terms thereof as of the Closing.

 



56



 

(f)           The Company shall have received a certificate signed by the
corporate secretary of the Purchaser attaching and certifying to the accuracy of
the following: (i) a copy of the Purchaser’s Amended and Restated Memorandum and
Articles of Association as effective on the Closing Date; (ii) copies of
resolutions duly adopted by the board of directors of the Purchaser authorizing
this Agreement and the transactions contemplated hereby and thereby, (iii)
signatures of the officer(s) executing this Agreement and any certificate or
document to be delivered pursuant hereto, together with evidence of the
incumbency of such Secretary, and (v) a recent good standing certificate
regarding the Purchaser from each jurisdiction in which the Purchaser is
organized or is qualified to do business.

 

(g)           The Company shall have received a duly executed legal opinion
addressed to the Company and the Seller and dated as of the Closing Date from
the Purchaser’s Cayman Islands counsel (in a form reasonably acceptable to the
Company and the Seller) reasonably acceptable to the Seller and Company,
addressing the due incorporation, existence and good standing of the Purchaser,
its due authorization of this Agreement and the transactions contemplated
hereby, the valid issuance of the Closing Payment Shares to the Seller.

 

(h)           Purchaser shall have adopted an amended and restated equity
incentive plan, substantially in the form of the Kaixin Auto Group 2018 Equity
Incentive Plan, with a number of Awards (as defined therein) issuable by the
Purchaser pursuant thereto corresponding to exactly 4,715,700 Purchaser Ordinary
Shares.

 

(i)            Purchaser’s shareholders shall have approved and adopted an
amended and restated memorandum and articles of Purchaser, substantially in the
form of Exhibit E hereto, at the Purchaser Shareholder Meeting in accordance
with applicable Law (“Amended and Restated Memorandum and Articles”).

 

(j)            From the date hereof until the Closing, Purchaser shall have been
in material compliance with the reporting requirements under the Securities Act
and the Exchange Act applicable to Purchaser.

 

(k)          The Company and Seller shall have received an extract of the
Purchaser’s register of members reflecting the issue and allotment of the
Closing Payment Shares (less the Escrow Shares) to the Seller.

 

ARTICLE X
INDEMNIFICATION

 

10.1         Indemnification of Purchaser. Subject to Sections 10.3 and 10.6 and
the other provisions of this ARTICLE X, from and after the Closing Date, the
Indemnifying Party hereby, agrees to indemnify, defend and hold harmless
Purchaser, each of its Affiliates and each of its and their respective members,
managers, partners, directors, officers, employees, shareholders, agents,
successors and permitted assignees (the “Indemnified Party”), against and in
respect of any and all losses, payments, interest, demands, penalties,
forfeitures, costs, expenses, Actions, Liabilities, Taxes, Liens, judgments,
deficiencies or damages (including actual costs of investigation, court costs
and reasonable attorneys’ fees and other reasonable costs and expenses) but for
the avoidance of doubt not including any such amounts incurred in connection
with any indemnification claim hereunder by a Indemnified Party to the extent
that such Indemnified Party is not successful in such claim (all of the
foregoing collectively, “Losses”) paid, suffered, incurred or sustained by, or
imposed upon any Indemnified Party to the extent arising in whole or in part out
of or as a result of or in connection with (whether or not involving a Third
Party Claim):

 



57



 

(a)           the failure of any representation or warranty of the Company
and/or the Seller contained herein to be true and correct as of the date hereof
and as of the Closing Date as if made at the Closing;

 

(b)          any breach or nonfulfillment of any covenant of the Company and/or
the Seller contained herein except for any breach of Section 6.3; or

 

(c)           additional taxes payable to PRC tax authorities reflected in the
Company’s audited financial statements as of and for the year ended December, 31
2018 in relation to the Company’s used auto sales business resulting from a
materially different tax treatment as compared to the corresponding tax
treatment reflected in the Company’s audited financial statements as of and for
the year ended December, 31 2017 (“Special Tax Indemnity”);

 

(d)          obligations incurred by the Purchaser relating to any contingent
consideration due and owing to the (i) Dealer Partners under the Dealership
Agreements and (ii) After Care Partners under the After Care Agreements in the
form of equity in the Company (“Special Dealer Indemnity”).

 

10.2         Payment by the Escrow Agent Any amounts payable by the Indemnifying
Party hereunder after Final Resolution of any claim for indemnification pursuant
to this ARTICLE X (a “Claim”) shall first be paid with Accrued Dividends held in
the Escrow Account, then with any cash or cash equivalents that are held in the
Escrow Account, then with the Escrow Shares, and then with any remaining
property in the Escrow Account. With respect to any indemnification payment that
includes Escrow Shares, the value of each Escrow Share for purposes of
determining the indemnification payment shall be the Purchaser Share Price on
the date that the indemnification claim is finally determined in accordance with
this ARTICLE X. For successful indemnification Claims by an Indemnified Party,
within five (5) Business Days after Final Resolution, the Purchaser and the
Seller will provide the Escrow Agent with joint written instructions to disburse
and irrevocably surrender to Purchaser a number of Escrow Shares and other
Escrow Property equal to the amount provided in such Final Resolution with
respect to such Claim (as determined in accordance with this ARTICLE X) from the
Escrow Account (and the Purchaser and the Seller will provide or cause to be
provided to the Escrow Agent any written instructions or other information or
documents required by the Escrow Agent to do so). The Purchaser will cancel any
Escrow Shares surrendered to the Purchaser by the Escrow Agent promptly after
its receipt thereof. The Seller is deemed to have waived its entitlement to any
Accrued Dividend payable in respect of such Escrow Shares. Notwithstanding
anything to the contrary contained in this Agreement, only the Earnout Payment
paid pursuant to Section 3.4(c) shall be reduced by the amount of any
indemnification claims by any Indemnified Party under this Article X, and only
with respect to any such claims that (i) are pending, (ii) have been finally
determined as due and owing but are unpaid by the Escrow Agent in accordance
with this Article X or (iii) have been paid from the Escrow Account in
accordance with this Article X but have not previously been used to reduce the
amount of such Earnout Payment. No other Earnout Payments shall be reduced with
respect to indemnification claims by the Indemnified Party. For the avoidance of
doubt, (y) the Escrow Agent shall at all times prior to the final determination
of amounts payable pursuant to Section 3.4(a) and (b) retain sufficient Escrow
Shares and Escrow Property to pay the maximum possible amount payable to Seller
thereunder, and (x) all amounts payable by the Escrow Agent to Seller in respect
Sections 3.4(a) and (b) shall be paid to Seller, regardless of whether any
Indemnified Party is entitled to any Losses under any Claim, and shall not be
reduced by any such Claim. In the event that the conditions of Section 3.4(d)
are satisfied, the Escrow Shares and Escrow Property shall be disbursed by the
Escrow Agent pursuant to the terms thereof. Upon the final determination of any
such pending indemnification claim, if the final amount determined to be payable
to the Indemnified Party is less than the amount reserved for such claim, then
to the extent that such pending claim reduced and would otherwise continue to
reduce the amount of the Earnout Payment (after first giving effect for other
reductions to the amount of such prior Earnout Payment pursuant to the preceding
sentence, including other pending indemnification claims, taking into account
the following events occurring after the time that the Earnout Payment was
initially reduced: (x) any adjustments to the claimed amount for any other
indemnification claims existing at such time; and (y) the amount of any new
pending or finally determined indemnification claims made since such time), such
amount of Escrow Property will be promptly thereafter disbursed by the Escrow
Agent to the Sellers (and Purchaser shall pay the Accrued Dividends).

 



58



 

10.3         Limitations and General Indemnification Provisions:

 

(a)           Notwithstanding anything to the contrary in this Agreement and
except for Fraud Claims and Special Indemnity Claims:

 

(i)           no Indemnified Party shall be entitled to any Losses under a Claim
unless and until the aggregate amount of all Losses under all Claims of all
Indemnified Party shall exceed US$3,000,000 (the “Deductible”), at which time
those additional Losses incurred exceeding and excluding the amount of the
Deductible shall be subject to indemnification hereunder;

 

(ii)          the Indemnifying Party’s aggregate Liability for indemnification
pursuant to this ARTICLE X shall not exceed the value of 13,050,000 Escrow
Shares (the “Indemnity Escrow Share Amount”), and any Losses that the
Indemnifying Party is entitled to recover pursuant to this ARTICLE X shall be
payable solely from the Escrow Shares and the Escrow Account in accordance with
this ARTICLE X;

 

(iii)          in no event shall any Loss be recoverable under the terms of this
Agreement to the extent it consists of or is based upon punitive, special or
exemplary damages, except to the extent awarded to a third party in connection
with a Third Party Claim;

 



59



 

(iv)         after the expiration of the Survival Period, the Indemnifying Party
shall have no further Liability for indemnification pursuant to this ARTICLE X
other than with respect to Claims already made as provided in this ARTICLE X.

 

(b)          In the event that any Released 2020 Escrow Property or Released
Provisional Indemnification Property is disbursed to the Seller, if there is an
indemnification claim against the Indemnifying Party that is finally determined
to be due and owing to an Indemnified Party in accordance with the terms of this
Agreement, to the extent that there is insufficient Escrow Property in the
Escrow Account (with each Escrow Share valued at the Purchaser Share Price) to
pay for such indemnification claim in accordance with this Agreement, the
Indemnifying Party shall be liable for such difference, provided that (except
for Fraud Claims and Special Indemnity Claims) the aggregate liability of the
Indemnifying Party pursuant to this Section 10.3(b) shall not exceed the
aggregate value of the Released 2020 Escrow Property and/or Released Provisional
Indemnification Property that is actually disbursed to the Seller (with each
Escrow Share valued at the Purchaser Share Price).

 

(c)          No investigation or knowledge by an Indemnified Party or the
Purchaser or their respective representatives of a breach of a representation,
warranty, covenant or agreement of an Indemnifying Party shall affect the
recourse available to the Indemnified Party under this ARTICLE X.

 

(d)           Promptly after an Indemnified Party becomes aware of any event or
circumstance that could reasonably be expected to constitute or give rise to any
breach of any representation, warranty or covenant of the Warrantors contained
in this Agreement or any other claim for indemnification pursuant to this
ARTICLE X, the Indemnified Party shall take all commercially reasonable steps to
mitigate and minimize all Losses that could result from or relate to such breach
or claim.

 

10.4          Procedure. The following shall apply with respect to all claims by
any Indemnified Party for indemnification:

 

(a)          In the event any Indemnified Party desires to make a Claim,
Purchaser shall deliver a written notice (a “Claim Notice”) to the Indemnifying
Party, setting forth (i) the nature of and factual and legal basis for the Claim
in reasonable detail and (ii) the aggregate amount of Losses for which
indemnification is being sought that have been incurred, or to the extent not
yet incurred, a good faith estimate of the amount of such Losses reasonably
expected to be incurred (the “Claim Amount”). Any Claim Amount or any other
matter set forth in a Claim Notice will be deemed to be finally resolved for
purposes of this ARTICLE X when (A) resolved by a written agreement executed by
Purchaser, the Company and the Seller or (B) resolved by a final, nonappealable
order, decision or ruling of a court of competent jurisdiction or arbitrator
(clauses (A) and (B), together, a “Final Resolution”).

 

(b)          An Indemnified Party shall give the Indemnifying Party, as
applicable, prompt notice (and within no more than 10 days) of any Third Party
Claim with respect to which such Indemnified Party seeks indemnification
pursuant to Section 10.1 (a “Third Party Claim Notice”) which include the same
information as a Claim Notice. The failure to give the Third- Party Claim Notice
shall not impair any of the rights or benefits of such Indemnified Party to
indemnification under this ARTICLE X, except to the extent such failure actually
prejudices any right, defense or claim available to the Indemnifying Party with
respect to such Third Party Claim. Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received from the counterparty in such third party Action by the Indemnified
Party relating to the claim.

 



60



 

(c)           The Indemnifying Party shall have the right to exercise full
control of the defense, compromise or settlement of any Third Party Claim by
written notice to Purchaser within sixty (60) days of delivery of the Third
Party Claim Notice. If the Indemnifying Party assumes the defense of any such
Third Party Claim pursuant to this Section 10.4(c), then the Indemnified Party
shall cooperate with the Indemnifying Party in any manner reasonably requested
in connection with the defense, and the Indemnified Party shall have the right
to be kept reasonably informed by the Indemnifying Party and its legal counsel
with respect to the status of any legal proceedings, to the extent not
inconsistent with the preservation of attorney-client or work product privilege.
If the Indemnifying Party so assumes the defense of any such Third Party Claim,
the Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel employed by the Indemnified Party
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party has agreed to pay such fees and expenses, or (ii) the named parties to
such Third Party Claim (including any impleaded parties) include an Indemnified
Party and counsel for Purchaser and the Indemnifying Party agrees that there is
an actual conflict of interest between such Indemnified Party and the
Indemnifying Party in connection with the defense thereof, in which case the
reasonable fees and expenses of such separate counsel shall be Losses eligible
for submission in a Claim, subject to the other terms of this ARTICLE X. The
Indemnifying Party shall seek the prior written consent of the Purchaser (which
consent will not be unreasonably withheld or delayed) to any settlement or
compromise of any Third Party Claim to the extent such settlement or compromise:
(A) includes equitable relief against the Indemnified Party, (B) involves the
resolution of criminal allegations against the Indemnified Party or (C) will
impose liability that will not be satisfied in full by the Indemnity Escrow
Share Amount or amounts or property from the Escrow Account.

 

(d)          To the extent the Indemnifying Party does not elect to assume the
defense of any Third Party Claim pursuant to the terms of Section 10.4(c),
Purchaser may elect to conduct such defense, using legal counsel reasonably
satisfactory to the Indemnifying Party. The Indemnified Party will not settle
any Third Party Claim without the prior written consent of the Indemnifying
Party, which consent will not be unreasonably withheld or delayed.

 

10.5         Insurance. Any indemnification payments hereunder shall take into
account any insurance proceeds or other third party reimbursement actually
received. In the event that a recovery is made by an Indemnified Party or any
Affiliate of an Indemnified Party with respect to any Losses for which such
Indemnified Party has already been indemnified hereunder, then a refund equal to
the aggregate amount of the recovery shall be made promptly to the Indemnifying
Party.

 



61



 

10.6         Exclusive Remedy. Notwithstanding any other provision of this
Agreement to the contrary, except as expressly set forth otherwise, this ARTICLE
X shall be the sole and exclusive remedy of the Indemnified Party from and after
the Closing and shall be in lieu of any other remedies that may be available to
the Indemnified Party under any other agreement or pursuant to any statutory or
common law with respect to any Losses directly or indirectly resulting from or
arising out of any claims arising under this Agreement or the Transactions;
provided, however, that the foregoing sentence shall not be deemed a waiver by
any party of any right to specific performance or injunctive relief, or any
right or remedy arising by reason of any Fraud Claims.

 

10.7         Survival of Indemnification Rights. All representations and
warranties of the Warrantors contained in this Agreement (including all
schedules and exhibits hereto and all certificates, documents, instruments and
undertakings furnished pursuant to this Agreement) shall survive the Closing
through and until April 30, 2021 (the “Survival Period”); provided, however,
that Fraud Claims against the Warrantors shall survive indefinitely, and that
claims in respect of the Special Tax Indemnity shall survive until April 30,
2019. If written notice of a claim for breach of any representation or warranty
has been given before the applicable date when such representation or warranty
no longer survives in accordance with this Section 10.7, then the relevant
representations and warranties shall survive as to such claim, until the claim
has been finally resolved. All covenants, obligations and agreements of the
Warrantors contained in this Agreement (including all schedules and exhibits
hereto and all certificates, documents, instruments and undertakings furnished
pursuant to this Agreement), including any indemnification obligations, shall
survive the Closing and continue until fully performed in accordance with their
terms.

 

ARTICLE XI
DISPUTE RESOLUTION

 

11.1         Arbitration

 

(a)           The parties agree that any dispute, difference, claim, or
controversy arising out of or relating to this Agreement (including the
existence, meaning, effect, validity, termination, interpretation, performance,
breach or termination thereof (including any action in tort, contract, equity,
or otherwise) or enforcement of this Agreement), or any dispute regarding
non-contractual obligations arising out of or relating to it shall (except as
specifically set forth in Section 3.6 of this Agreement) be referred to and
finally resolved by binding arbitration under the then current provisions of the
rules of the American Arbitration Association in force when the notice of
arbitration is submitted.

 

(b)          The law of this arbitration clause shall be New York law.

 

(c)          The seat of arbitration shall be New York, New York.

 

(d)           The number of arbitrators shall be three. The Purchaser, on the
one hand, and the Company and Seller, on the other hand, shall each select one
arbitrator, and the two arbitrators so selected shall select a third arbitrator
(collectively the “Arbitrators”). None of the Arbitrators shall have any
competitive interests with the Company, Seller or Purchaser.

 

(e)           The arbitration proceedings shall be conducted in English.

 



62



 

(f)           The Arbitrators shall issue a written decision, setting forth
findings of fact and conclusions of law. The Arbitrators shall have no authority
to award punitive or other exemplary damages.

 

(h)          The parties agree that all costs and expenses (including counsel
fees) of any such arbitration shall be borne by the non-prevailing party, and
the non-prevailing party waives its right to seek an order compelling the
prevailing party to pay its portion of its costs and expenses (including counsel
fees) for any arbitration. The determination of a majority of the Arbitrators
shall be final and binding upon the parties and not subject to appeal.

 

(i)           Any judgment upon any award rendered by the Arbitrators may be
entered in and enforced by any court of competent jurisdiction. The parties
expressly consent to the personal and subject matter jurisdiction of the
Arbitrators to arbitrate any and all matters to be submitted to arbitration
hereunder pursuant to the terms hereof. None of the parties hereto shall
challenge any arbitration hereunder on the grounds that any party necessary to
such arbitration (including the parties hereto) shall have been absent from such
arbitration for any reason, including that such party shall have been the
subject of any bankruptcy, reorganization, or insolvency proceeding.

 

(j)           The parties to the arbitration may apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction or other
interim or conservatory relief, as necessary, without breach of this arbitration
provision and without abridgement of the powers of the Arbitrators.

 

(k)          This arbitration section shall survive the termination of this
Agreement.

 

11.2         Waiver of Jury Trial; Exemplary Damages.

 

(a)          THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY
ACTION OF ANY KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT.
NO PARTY SHALL BE AWARDED PUNITIVE OR OTHER EXEMPLARY DAMAGES RESPECTING ANY
DISPUTE ARISING UNDER THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT.

 

(b)          Each of the parties to this Agreement acknowledge that each has
been represented in connection with the signing of this waiver by independent
legal counsel selected by the respective party and that such party has discussed
the legal consequences and import of this waiver with legal counsel. Each of the
parties to this Agreement further acknowledge that each has read and understands
the meaning of this waiver and grants this waiver knowingly, voluntarily,
without duress and only after consideration of the consequences of this waiver
with legal counsel.

 

63



 



ARTICLE XII
TERMINATION

 

12.1         Termination Without Default.

 

(a)          In the event that the Closing of the transactions contemplated
hereunder has not occurred by the Outside Closing Date, Purchaser, Seller and
the Company shall each have the right, at its sole option, to terminate this
Agreement without liability to the other party, provided that this right to
terminate shall not be available to any party whose material breach under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
have been consummated on or before such date. Such right may be exercised by
Purchaser or the Company, as the case may be, giving written notice to the other
at any time after the Outside Closing Date.

 

(b)          In the event that the Proxy Statement with respect to the
transactions hereunder has not been filed with the SEC by December 31, 2018 (the
“Outside Filing Date”), each of Seller and the Company shall have the right, at
its sole option, to terminate this Agreement without liability to any other
party, provided that this right to terminate shall not be available to any party
whose material breach under this Agreement has been the cause of, or resulted
in, the failure of the Proxy Statement to have been filed on or before such
date. Such right may be exercised by Seller or the Company, as the case may be,
giving written notice to the other parties at any time after the Outside Filing
Date.

 

(c)          In the event that any governmental Authority shall have issued an
Order or taken any other action, in each case which has become final and
non-appealable and which restrains, enjoins or otherwise prohibits the Closing
of the transactions contemplated hereunder, Purchaser, Seller and the Company
shall each have the right, at its sole option, to terminate this Agreement
without liability to the other party.

 

12.2         Termination Upon Default.

 

(a)          The Purchaser may terminate this Agreement by giving notice to the
Company on or prior to the Closing Date, if the Company shall have materially
breached any representation, warranty, agreement or covenant contained herein to
be performed on or prior to the Closing Date such that the condition to closing
set forth in Section 9.2(a) or 9.2(b) would not be satisfied (treating such time
as if it were the Closing Date) and such breach shall not be cured by the
earlier of the Outside Closing Date and thirty (30) days following receipt by
the Company of a notice describing in reasonable detail the nature of such
breach.

 

(b)          The Company may terminate this Agreement by giving notice to
Purchaser, if Purchaser shall have materially breached any of its covenants,
agreements, representations, and warranties contained herein to be performed on
or prior to the Closing Date such that the condition to closing set forth in
Section 9.3(a) would not be satisfied (treating such time as if it were the
Closing Date) and such breach shall not be cured by the earlier of the Outside
Closing Date and thirty (30) days following receipt by Purchaser of a notice
describing in reasonable detail the nature of such breach.

 



64



 

12.3          Effect of Termination. If this Agreement is terminated pursuant to
Section 12.1 or 12.2, then all further obligations of the parties under this
Agreement and any Additional Agreement will terminate except for obligations
under ARTICLE XI (Dispute Resolution), and Sections 13.1 (Notices), 13.4
(Publicity), 13.5 (Expenses), and 13.7 (Governing Law), provided that such
termination will not relieve any party from any liability for any willful breach
of this Agreement or fraud occurring prior to such termination.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1          Notices. Any notice hereunder shall be sent in writing, addressed
as specified below, and shall be deemed given: (a) if by hand or recognized
courier service, by 4:00PM on a Business Day, addressee’s day and time, on the
date of delivery, and otherwise on the first Business Day after such delivery;
(b) if by fax or email, on the date that transmission is confirmed
electronically, if by 4:00PM on a Business Day, addressee’s day and time, and
otherwise on the first Business Day after the date of such confirmation; or (c)
five (5) days after mailing by certified or registered mail, return receipt
requested. Notices shall be addressed to the respective parties as follows
(excluding telephone numbers, which are for convenience only), or to such other
address as a party shall specify to the others in accordance with these notice
provisions:

 

if to the Company (following the Closing), to:

 

Address: 5/F, North Wing, 18 Jiuxianqiao Middle Road, Chaoyang
District, Beijing 100016, People’s Republic of China

 

Attention: Thomas Jintao Ren

 

Tel: +86 (10) 8448-1818

Email: jintao.ren@renren-inc.com

 

With a copy to:

 

Simpson Thacher & Bartlett

 

Address: 35/F ICBC Tower, 3 Garden Road, Central, Hong Kong SAR

 

Attention: Chris K.H. Lin

 

Tel: +852 2514 7600

Email: clin@stblaw.com

 

if to the Seller:

 

Address: 5/F, North Wing, 18 Jiuxianqiao Middle Road, Chaoyang District, Beijing
100016, People’s Republic of China

 

Attention: James Jian Liu

 

Tel: +86 (10) 8448-1818

Email: james.liu@renren-inc.com

 



65



 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom

 

Address: 42/F, Edinburgh Tower, The Landmark, 15 Queen’s Road Central, Hong Kong
SAR

 

Attention: Will H. Cai and Kenneth W. Chase

 

Tel: +852 3740 4700

Email: will.cai@skadden.com; kenneth.chase@skadden.com

 

if to the Purchaser:

 

Address: Suite 1306, 13/F. AIA Central, 1 Connaught Road, Central, Hong Kong

 

Attention: Sing Wang, Anthony Ho and Adrian Cheung

 

Tel: +852 3796 2750

 

13.2         Amendments; No Waivers; Remedies.

 

(a)          This Agreement cannot be amended, except by a writing signed by
each party, and cannot be terminated orally or by course of conduct. No
provision hereof can be waived, except by a writing signed by the party against
whom such waiver is to be enforced, and any such waiver shall apply only in the
particular instance in which such waiver shall have been given.

 

(b)          Neither any failure or delay in exercising any right or remedy
hereunder or in requiring satisfaction of any condition herein nor any course of
dealing shall constitute a waiver of or prevent any party from enforcing any
right or remedy or from requiring satisfaction of any condition. No notice to or
demand on a party waives or otherwise affects any obligation of that party or
impairs any right of the party giving such notice or making such demand,
including any right to take any action without notice or demand not otherwise
required by this Agreement. No exercise of any right or remedy with respect to a
breach of this Agreement shall preclude exercise of any other right or remedy,
as appropriate to make the aggrieved party whole with respect to such breach, or
subsequent exercise of any right or remedy with respect to any other breach.

 

(c)          Except as otherwise expressly provided herein, no statement herein
of any right or remedy shall impair any other right or remedy stated herein or
that otherwise may be available.

 

(d)          Notwithstanding anything else contained herein, neither shall any
party seek, nor shall any party be liable for, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.

 



66



 

13.3         Arm’s length bargaining; no presumption against drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the parties, and no such relationship otherwise exists. No presumption
in favor of or against any party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

13.4         Publicity. Except as required by law and except with respect to the
Purchaser SEC Documents, the parties agree that neither they nor their agents
shall issue any press release or make any other public disclosure concerning the
transactions contemplated hereunder without the prior approval of the other
party hereto. If a party is required to make such a disclosure as required by
law, the parties will use their best efforts to cause a mutually agreeable
release or public disclosure to be issued.

 

13.5         Expenses. Each party shall bear its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby, unless
otherwise specified herein.

 

13.6         No Assignment or Delegation. No party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, without the written consent of the other party. Any
purported assignment or delegation without such consent shall be void, in
addition to constituting a material breach of this Agreement.

 

13.7         Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, without giving effect to the
conflict of laws principles thereof that would result in the application of the
laws of another jurisdiction.

 

13.8         Counterparts; facsimile signatures. This Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one agreement. This Agreement shall become effective upon
delivery to each party of an executed counterpart or the earlier delivery to
each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.

 

13.9         Entire Agreement. This Agreement together with the Additional
Agreements, sets forth the entire agreement of the parties with respect to the
subject matter hereof and thereof and supersedes all prior and contemporaneous
understandings and agreements related thereto (whether written or oral), all of
which are merged herein. No provision of this Agreement or any Additional
Agreement may be explained or qualified by any agreement, negotiations,
understanding, discussion, conduct or course of conduct or by any trade usage.
Except as otherwise expressly stated herein or any Additional Agreement, there
is no condition precedent to the effectiveness of any provision hereof or
thereof. No party has relied on any representation from, or warranty or
agreement of, any person in entering into this Agreement, prior hereto or
contemporaneous herewith or any Additional Agreement, except those expressly
stated herein or therein.

 



67



 

13.10       Severability. A determination by a court or other legal authority
that any provision that is not of the essence of this Agreement is legally
invalid shall not affect the validity or enforceability of any other provision
hereof. The parties shall cooperate in good faith to substitute (or cause such
court or other legal authority to substitute) for any provision so held to be
invalid a valid provision, as alike in substance to such invalid provision as is
lawful.

 

13.11       Construction of certain terms and references; captions. In this
Agreement:

 

(a)           References to particular sections and subsections, schedules, and
exhibits not otherwise specified are cross-references to sections and
subsections, schedules, and exhibits of this Agreement.

 

(b)          The words “herein,” “hereof,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement, and, unless the context requires otherwise, “party” means a
party signatory hereto.

 

(c)          Any use of the singular or plural, or the masculine, feminine, or
neuter gender, includes the others, unless the context otherwise requires;
“including” means “including without limitation;” “or” means “and/or;” “any”
means “any one, more than one, or all;” and, unless otherwise specified, any
financial or accounting term has the meaning of the term under United States
generally accepted accounting principles as consistently applied heretofore by
the Company.

 

(d)          Unless otherwise specified, any reference to any agreement
(including this Agreement), instrument, or other document includes all
schedules, exhibits, or other attachments referred to therein, and any reference
to a statute or other law includes any rule, regulation, ordinance, or the like
promulgated thereunder, in each case, as amended, restated, supplemented, or
otherwise modified from time to time. Any reference to a numbered schedule means
the same-numbered section of the disclosure schedule. Any reference in a
schedule contained in the disclosure schedules delivered by a party hereunder
shall be deemed to be an exception to (or, as applicable, a disclosure for
purposes of) the applicable representations and warranties (or applicable
covenants) that are contained in the section of this Agreement that corresponds
to such schedule and any other representations and warranties of such party that
are contained in this Agreement to which the relevance of such item thereto is
reasonably apparent on its face. The mere inclusion of an item in a schedule as
an exception to (or, as applicable, a disclosure for purposes of) a
representation or warranty shall not be deemed an admission that such item
represents a material exception or material fact, event or circumstance or that
such item would have a Company Material Adverse Effect or Purchaser Material
Adverse Effect, as applicable, or establish any standard of materiality to
define further the meaning of such terms for purposes of this Agreement.

 

(e)          If any action is required to be taken or notice is required to be
given within a specified number of days following a specific date or event, the
day of such date or event is not counted in determining the last day for such
action or notice. If any action is required to be taken or notice is required to
be given on or before a particular day which is not a Business Day, such action
or notice shall be considered timely if it is taken or given on or before the
next Business Day.

 



68



 

(f)          Captions are not a part of this Agreement, but are included for
convenience, only.

 

(g)          For the avoidance of any doubt, all references in this Agreement to
“the knowledge or best knowledge of the Company” or similar terms shall be
deemed to include the actual or constructive (e.g., implied by Law) knowledge of
the Key Personnel.

 

13.12       Further Assurances. Each party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement and the Additional Agreements.

 

13.13       Third Party Beneficiaries. Neither this Agreement nor any provision
hereof confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.

 

13.14       Waiver. Reference is made to the final IPO prospectus of the
Purchaser, dated October 25, 2017 (the “Prospectus”). The Company and the Seller
have read the Prospectus and understand that the Purchaser has established the
Trust Account for the benefit of the public shareholders of the Purchaser and
the underwriters of the IPO pursuant to the Trust Agreement and that, except for
a portion of the interest earned on the amounts held in the Trust Account, the
Purchaser may disburse monies from the Trust Account only for the purposes set
forth in the Trust Agreement. For and in consideration of the Purchaser agreeing
to enter into this Agreement, the Company and the Seller each hereby agrees that
it does not have any right, title, interest or claim of any kind in or to any
monies in the Trust Account and hereby agrees that it will not seek recourse
against the Trust Account for any claim it may have in the future as a result
of, or arising out of, any negotiations, contracts or agreements with the
Purchaser; provided that (x) nothing herein shall serve to limit or prohibit the
Company’s right to pursue a claim against Purchaser for legal relief against
monies or other assets held outside the Trust Account, for specific performance
or other equitable relief in connection with the consummation of the
transactions contemplated hereby (including a claim for Purchaser to
specifically perform its obligations under this Agreement) so long as such claim
would not affect Purchaser’s ability to fulfill its obligation to effectuate the
Purchaser Shareholder Redemption, and (y) nothing herein shall serve to limit or
prohibit any claims that the Company may have in the future against Purchaser’s
assets or funds that are not held in the Trust Account (including any funds that
have been released from the Trust Account upon completion of a “Business
Combination” as such term is defined in Purchaser’s constitutional documents
(except such amounts that are paid or payable to shareholders of Purchaser
holding Purchaser Ordinary Shares sold in the IPO who shall have elected to
redeem their Purchaser Ordinary Shares pursuant to Purchaser’s constitutional
documents) and any assets that have been purchased or acquired with any such
funds).

 

69



 



13.15       Non-Recourse. This Agreement may be enforced only against, and any
dispute, claim or controversy based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may be brought only against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth in this Agreement with respect to
such party. No past, present or future director, officer, employee,
incorporator, member, partner, shareholder, agent, attorney, advisor, lender or
representative or Affiliate of any named party to this Agreement (which Persons
are intended third party beneficiaries of this Section 13.15) shall have any
liability (whether in contract or tort, at law or in equity or otherwise, or
based upon any theory that seeks to impose liability of an entity party against
its owners or Affiliates) for any one or more of the representations,
warranties, covenants, agreements or other obligations or liabilities of such
named party or for any dispute, claim or controversy based on, arising out of,
or related to this Agreement or the transactions contemplated hereby.

 

[The remainder of this page intentionally left blank; signature pages follow]

 

70



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  Purchaser:       CM SEVEN STAR ACQUISITION CORPORATION       By:       Name:  
  Title:         Company:       KAIXIN AUTO GROUP       By:       Name:    
Title:         Seller:       RENREN INC.       By:       Name:       Title:    
   

 



